Exhibit 10.1

 

 

 

 

 

 

 

 

LEASE

(Multi-Tenant; Net)

 

 

BETWEEN

 

 

THE IRVINE COMPANY LLC

 

 

AND

 

 

NETLIST, INC.


--------------------------------------------------------------------------------


INDEX TO LEASE

ARTICLE I. BASIC LEASE PROVISIONS

 

1

 

 

 

ARTICLE II. PREMISES

 

3

SECTION 2.1.

LEASED PREMISES

3

SECTION 2.2.

ACCEPTANCE OF PREMISES

3

SECTION 2.3.

BUILDING NAME AND ADDRESS

3

SECTION 2.5.

RIGHT OF FIRST REFUSAL

4

 

 

 

ARTICLE III. TERM

 

5

SECTION 3.1.

GENERAL

5

SECTION 3.2.

DELAY IN POSSESSION

5

SECTION 3.3.

RIGHT TO EXTEND THIS LEASE

5

 

 

 

ARTICLE IV. RENT AND OPERATING EXPENSES

 

6

SECTION 4.1.

BASIC RENT

6

SECTION 4.2.

OPERATING EXPENSES

6

SECTION 4.3.

SECURITY DEPOSIT

9

 

 

 

ARTICLE V. USES

 

9

SECTION 5.1.

USE

9

SECTION 5.2.

SIGNS

9

SECTION 5.3.

HAZARDOUS MATERIALS

10

 

 

 

ARTICLE VI. COMMON AREAS; SERVICES

 

11

SECTION 6.1.

UTILITIES AND SERVICES

11

SECTION 6.2.

OPERATION AND MAINTENANCE OF COMMON AREAS

12

SECTION 6.3.

USE OF COMMON AREAS

12

SECTION 6.4.

PARKING

12

SECTION 6.5.

CHANGES AND ADDITIONS BY LANDLORD

13

 

 

 

ARTICLE VII. MAINTAINING THE PREMISES

 

13

SECTION 7.1.

TENANT’S MAINTENANCE AND REPAIR

13

SECTION 7.2.

LANDLORD’S MAINTENANCE AND REPAIR

13

SECTION 7.3.

ALTERATIONS

13

SECTION 7.4.

MECHANIC’S LIENS

14

SECTION 7.5.

ENTRY AND INSPECTION

15

 

 

 

ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT’S PROPERTY

15

 

 

 

ARTICLE IX. ASSIGNMENT AND SUBLETTING

 

15

SECTION 9.1.

RIGHTS OF PARTIES

15

SECTION 9.2.

EFFECT OF TRANSFER

16

SECTION 9.3.

SUBLEASE REQUIREMENTS

17

SECTION 9.4.

CERTAIN TRANSFERS

17

 

 

 

ARTICLE X. INSURANCE AND INDEMNITY

 

17

SECTION 10.1.

TENANT’S INSURANCE

17

SECTION 10.2.

LANDLORD’S INSURANCE

18

SECTION 10.3.

TENANT’S INDEMNITY

18

SECTION 10.4.

LANDLORD’S NONLIABILITY

18

SECTION 10.5.

WAIVER OF SUBROGATION

18

 

 

 

ARTICLE XI. DAMAGE OR DESTRUCTION

 

18

SECTION 11.1.

RESTORATION

19

SECTION 11.2.

LEASE GOVERNS

20

 

 

 

ARTICLE XII. EMINENT DOMAIN

 

20

SECTION 12.1.

TOTAL OR PARTIAL TAKING

20

SECTION 12.2.

TEMPORARY TAKING

20

SECTION 12.3.

TAKING OF PARKING AREA

20

 

 

 

ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS

20

SECTION 13.1.

SUBORDINATION

20

SECTION 13.2.

ESTOPPEL CERTIFICATE

20

SECTION 13.3.

FINANCIALS

21

 

i


--------------------------------------------------------------------------------


 

ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES

 

21

SECTION 14.1.

TENANT’S DEFAULTS

21

SECTION 14.2.

LANDLORD’S REMEDIES

22

SECTION 14.3.

LATE PAYMENTS

23

SECTION 14.4.

RIGHT OF LANDLORD TO PERFORM

23

SECTION 14.5.

DEFAULT BY LANDLORD

23

SECTION 14.6.

EXPENSES AND LEGAL FEES

24

SECTION 14.7.

WAIVER OF JURY TRIAL/JUDICIAL REFERENCE

24

SECTION 14.8.

SATISFACTION OF JUDGMENT

25

SECTION 14.9.

LIMITATION OF ACTIONS AGAINST LANDLORD

25

 

 

 

ARTICLE XV. END OF TERM

 

25

SECTION 15.1.

HOLDING OVER

25

SECTION 15.2.

MERGER ON TERMINATION

25

SECTION 15.3.

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

25

 

 

 

ARTICLE XVI. PAYMENTS AND NOTICES

 

26

 

 

 

ARTICLE XVII. RULES AND REGULATIONS

 

26

 

 

 

ARTICLE XVIII. BROKER’S COMMISSION

 

26

 

 

 

ARTICLE XIX. TRANSFER OF LANDLORD’S INTEREST

 

26

 

 

 

ARTICLE XX. INTERPRETATION

 

26

SECTION 20.1.

GENDER AND NUMBER

26

SECTION 20.2.

HEADINGS

26

SECTION 20.3.

JOINT AND SEVERAL LIABILITY

26

SECTION 20.4.

SUCCESSORS

27

SECTION 20.5.

TIME OF ESSENCE

27

SECTION 20.6.

CONTROLLING LAW/VENUE

27

SECTION 20.7.

SEVERABILITY

27

SECTION 20.8.

WAIVER AND CUMULATIVE REMEDIES

27

SECTION 20.9.

INABILITY TO PERFORM

27

SECTION 20.10.

ENTIRE AGREEMENT

27

SECTION 20.11.

QUIET ENJOYMENT

27

SECTION 20.12.

SURVIVAL

27

SECTION 20.13.

INTERPRETATION

27

 

 

 

ARTICLE XXI. EXECUTION AND RECORDING

 

27

SECTION 21.1.

COUNTERPARTS

27

SECTION 21.2.

CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP AUTHORITY

27

SECTION 21.3.

EXECUTION OF LEASE; NO OPTION OR OFFER

28

SECTION 21.4.

RECORDING

28

SECTION 21.5.

AMENDMENTS

28

SECTION 21.6.

EXECUTED COPY

28

SECTION 21.7.

ATTACHMENTS

28

 

 

 

ARTICLE XXII. MISCELLANEOUS

 

28

SECTION 22.1.

NONDISCLOSURE OF LEASE TERMS

28

SECTION 22.2.

GUARANTEE

28

SECTION 22.3.

CHANGES REQUESTED BY LENDER

28

SECTION 22.4.

MORTGAGEE PROTECTION

28

SECTION 22.5.

COVENANTS AND CONDITIONS

28

SECTION 22.6.

SECURITY MEASURES

29

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 Exhibit A

Description of Premises

 

 Exhibit A-1

Expansion Space

 

 Exhibit A-2

Location of “Building Top” Sign

 

 Exhibit B

Environmental Questionnaire

 

 Exhibit C

Landlord’s Disclosures

 

 Exhibit D

Insurance Requirements

 

 Exhibit E

Rules and Regulations

 

 Exhibit X

Work Letter

 

 Exhibit Y

Project Site Plan

 

 

ii


--------------------------------------------------------------------------------


LEASE
(Multi-Tenant; Net)

THIS LEASE is made as of the             day of
                                                 , 2007 by and between
THE IRVINE COMPANY LLC, a Delaware limited liability company hereafter called
“Landlord,” and NETLIST, INC., a Delaware corporation, hereinafter called
“Tenant.”


ARTICLE I.  BASIC LEASE PROVISIONS

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

1.                                       Premises:  Suite No. 150 (the Premises
are more particularly described in Section 2.1).

Address of Building:  51 Discovery, Irvine, CA

2.                                       Project Description (if applicable): 
Discovery/Waterworks

3.                                       Use of Premises:  General office and
warehouse, including but not limited to, the design, light manufacturing and
assembly of memory subsystems.

4.                                       Estimated Commencement Date:  Sixteen
(16) weeks from and after the date of this Lease.

5.                                       Term:   Forty-Eight (48) months, plus
such additional days as may be required to cause this Lease to terminate on the
final day of the calendar month.

6.                                       Basic Rent:  Commencing on the
Commencement Date, the Basic Rent shall be Thirty Two Thousand Nine Hundred
Seventy-Three Dollars ($32,973.00) per month, based on $1.15 per rentable square
foot.

Basic Rent is subject to adjustment as follows:

Commencing twelve (12) months following the Commencement Date, the Basic Rent
shall be Thirty Four Thousand Four Hundred Six Dollars ($34,406.00) per month,
based on $1.20 per rentable square foot.

Commencing twenty-four (24) months following the Commencement Date, the Basic
Rent shall be Thirty Five Thousand Eight Hundred Forty Dollars ($35,840.00) per
month, based on $1.25 per rentable square foot.

Commencing thirty-six (36) months following the Commencement Date, the Basic
Rent shall be Thirty Seven Thousand Two Hundred Seventy-Four Dollars
($37,274.00) per month, based on $1.30 per rentable square foot.

7.                                       Guarantor(s):  None

8.                                       Floor Area:  Approximately 28,672
rentable square feet

9.                                       Security Deposit:  $41,001.00

10.                                 Broker(s):  “Landlord’s Broker”:  Irvine
Realty Company

“Tenant’s Broker”:  Real-Tech, Inc.

11.                                 Additional Insureds:   None

1


--------------------------------------------------------------------------------


12.                                 Address for Notices:

LANDLORD

 

TENANT

 

 

 

THE IRVINE COMPANY LLC
 550 Newport Center Drive
Newport Beach, CA 92660
Attn: Senior Vice President, Operations

 

NETLIST, INC.
51 Discovery, Suite 150
Irvine, CA 92618





Irvine Office Properties

 

Attn: Lee Kim, CFO

  

 

  

with a copy of notices to:

 

with a copy of notices to:

  

 

  

THE IRVINE COMPANY LLC
 550 Newport Center Drive
Newport Beach, CA 92660
Attn: Vice President, Operations

 

NETLIST, INC.
51 Discovery, Suite 150
Irvine, CA 92618
Attn: General Counsel



Irvine Office Properties,Technology Portfolio

 

 

13.                                 Address for Payments:  All payments due
under this Lease shall be made to the address shown on the invoice for the
payment due, or if no address is shown, to Landlord’s notice address above.

14.                                 Tenant’s Liability Insurance Requirement: 
$2,000,000.00

15.                                 Vehicle Parking Spaces:   Eighty Six (86)

2


--------------------------------------------------------------------------------



ARTICLE II.  PREMISES

SECTION 2.1.      LEASED PREMISES.  Landlord leases to Tenant and Tenant leases
from Landlord the premises shown in Exhibit A (the “Premises”), containing
approximately the rentable square footage set forth as the “Floor Area” in Item
8 of the Basic Lease Provisions and known by the suite number identified in Item
1 of the Basic Lease Provisions.  The Premises are located in the building
identified in Item 1 of the Basic Lease Provisions (the Premises together with
such building and the underlying real property, are called the “Building”), and
is a portion of the project identified in Item 2 of the Basic Lease Provisions
and shown in Exhibit Y, if any (the “Project”).  If the Project is not already
completed, Landlord makes no representation that the Project, if any, as shown
on Exhibit Y, (a) will be completed or that it will be constructed as shown on
Exhibit Y without change, or (b) to the extent the Project is constructed, it
will not be changed from the Project as shown on Exhibit Y.  All references to
“Floor Area” in this Lease shall mean the rentable square footage set forth in
Item 8 of the Basic Lease Provisions.  The rentable square footage set forth in
Item 8 may include or have been adjusted by various factors, including, without
limitation, a load factor to allocate a proportionate share of any vertical
penetrations, stairwells, common lobby or common features or areas of the
Building.  Tenant agrees that the Floor Area set forth in Item 8 shall be
binding on Landlord and Tenant for purposes of this Lease regardless of whether
any future or differing measurements of the Premises or the Building are
consistent or inconsistent with the Floor Area set forth in Item 8.

SECTION 2.2.      ACCEPTANCE OF PREMISES.  Tenant acknowledges that neither
Landlord nor any representative of Landlord has made any representation or
warranty with respect to the Premises, the Building or the Project or their
respective suitability or fitness for any purpose, including without limitation
any representations or warranties regarding the compliance of Tenant’s use of
the Premises with the applicable zoning or regarding any other land use matters,
and Tenant shall be solely responsible as to such matters.  Further, neither
Landlord nor any representative of Landlord has made any representations or
warranties regarding (i) what other tenants or uses may be permitted or intended
in the Building or the Project, (ii) any exclusivity of use by Tenant with
respect to its permitted use of the Premises as set forth in Item 3 of the Basic
Lease Provisions, or (iii) any construction of portions of the Project not yet
completed.  Tenant further acknowledges that neither Landlord nor any
representative of Landlord has agreed to undertake any alterations or additions
or to construct any improvements to the Premises except as expressly provided in
this Lease and/or the Work Letter, if any, attached hereto as Exhibit X (the
“Work Letter”), and that the flooring materials which may be installed within
portions of the Premises located on the ground floor of the Building may be
limited by the moisture content of the Building slab and underlying soils.  As
of the Commencement Date, Tenant shall be conclusively deemed to have accepted
the Premises and those portions of the Building and Project in which Tenant has
any rights under this Lease, which acceptance shall mean that it is conclusively
established that the Premises and those portions of the Building and Project in
which Tenant has any rights under this Lease were in satisfactory condition and
in conformity with the provisions of this Lease, subject only to those defective
or incomplete portions of the Tenant Improvements constructed by Landlord
pursuant to the Work Letter which Tenant shall have itemized on a written punch
list and delivered to Landlord within fifteen (15) days after the Commencement
Date (as defined in Section 3.1).  If no items are required of Landlord under
the Work Letter, Tenant shall be conclusively deemed to have accepted the
Premises, and those portions of the Building and Project in which Tenant has any
rights under this Lease, in their existing condition as of the Commencement
Date, and to have waived any and all right or claim regardless of the nature
thereof against Landlord arising out of the condition of the Premises, the
Building or the Project.  Nothing contained in this Section shall affect the
commencement of the Term or the obligation of Tenant to pay rent.  Landlord
shall diligently complete all punch list items of which it is notified as
provided above.

SECTION 2.3.      BUILDING NAME AND ADDRESS.  Tenant shall not utilize any name
selected by Landlord from time to time for the Building and/or the Project as
any part of Tenant’s corporate or trade name.  Landlord shall have the right to
change the name, address, number or designation of the Building or Project
without liability to Tenant.  Notwithstanding the foregoing, Landlord shall not
use the name “Netlist” as any part of the name or designation of the Building or
Project.

SECTION 2.4.      RIGHT TO EXPAND.  Provided that no Event of Default without
cure by Tenant has occurred and is then continuing, either at the time of
exercise of the expansion right granted herein or at the time of the
commencement of such expansion, then Tenant shall have the right to lease the
space in the Building shown on Exhibit A-1 attached hereto (the “Expansion
Space”), in accordance with and subject to the provisions of this Section 2.4
(the “Expansion Right”).  Tenant shall exercise its Expansion Right by and only
by delivering to Landlord, not later than December 31, 2007, Tenant’s
irrevocable written notice (the “Expansion Notice”) of its commitment to lease
the Expansion Space.  The Expansion Space shall be leased to Tenant with new
paint and carpet improvements only and with the Term of the Lease as to the
Expansion Space being coterminous with the Term of this Lease as to the
Premises, but the Basic Rent payable for the Expansion Space shall be determined
as provided in the following provisions.

If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the Expansion Space, then within thirty (30) days following its receipt of
the Expansion Notice, Landlord shall notify Tenant in writing of the Basic Rent
that would reflect the prevailing market rental rate for the lease of comparable
space in the Project to the Expansion Space (together with any increases thereof
during the Term) (“Landlord’s Expansion Space Determination”).  Should Tenant
disagree with the Landlord’s Expansion Space Determination, then Tenant shall,
not later than twenty (20) days thereafter, notify Landlord in writing of
Tenant’s determination of those rental terms (“Tenant’s Expansion Space
Determination”).  Within ten (10) days following delivery of the Tenant’s
Expansion Space Determination, the parties shall attempt to agree on an
appraiser to determine the fair market rental.  If the parties are unable to
agree in that time, then each party shall designate an appraiser within ten (10)
days thereafter.  Should either party fail to so designate an appraiser within
that time, then the appraiser designated by the other party

3


--------------------------------------------------------------------------------


shall determine the fair market rental.  Should each of the parties timely
designate an appraiser, then the two appraisers so designated shall appoint a
third appraiser who shall, acting alone, determine the fair market rental for
the Expansion Space.  Any appraiser designated hereunder shall have an MAI
certification with not less than five (5) years experience in the valuation of
commercial industrial buildings in the vicinity of the Project.

Within thirty (30) days following the selection of the appraiser and such
appraiser’s receipt of the Landlord’s Expansion Space Determination and the
Tenant’s Expansion Space Determination, the appraiser shall determine whether
the rental rate determined by Landlord or by Tenant more accurately reflects the
fair market rental rate for the Expansion Space.    Accordingly, either the
Landlord’s Expansion Space Determination or the Tenant’s Expansion Space
Determination shall be selected by the appraiser as the fair market rental rate
for the Expansion Space.   In making such determination, the appraiser shall
consider rental comparables for the Project (provided that if there are an
insufficient number of comparables within the Project, the appraiser shall
consider rental comparables for similarly improved space owned by Landlord in
the vicinity of the Project with appropriate adjustment for location and quality
of project), but the appraiser shall not attribute any factor for market tenant
improvement allowances or brokerage commissions in making its determination of
the fair market rental rate.  At any time before the decision of the appraiser
is rendered, either party may, by written notice to the other party, accept the
rental terms submitted by the other party, in which event such terms shall be
deemed adopted as the agreed fair market rental.  The fees of the appraiser(s)
shall be borne entirely by the party whose determination of the fair market
rental rate was not accepted by the appraiser.

Within twenty (20) days after the determination of the fair market rental,
Landlord shall prepare an appropriate amendment to this Lease for the Expansion
Space, and Tenant shall execute and return same to Landlord within ten (10) days
after Tenant’s receipt of same.

If Tenant fails to timely exercise the Expansion Right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section 2.4, Tenant’s Expansion Right shall be extinguished without
further liability to Landlord.  Tenant’s rights under this Section 2.4 shall
belong solely to Netlist, Inc., a Delaware corporation, and may not be assigned
or transferred by it (except in connection with a “Permitted Transfer” as
defined in Section 9.4 of this Lease), and any attempted assignment or transfer
of such rights (except in connection with a Permitted Transfer) shall be void
and of no force and effect.

SECTION 2.5.  RIGHT OF FIRST REFUSAL. Provided that no Event of Default without
cure by Tenant has occurred and is continuing, either at the time of Tenant’s
election of its rights granted herein or the time of the commencement of
Tenant’s lease of the Expansion Space, and provided that Tenant shall not have
exercised its Expansion Right under Section 2.4 above, Landlord hereby grants
Tenant a continuing right of first refusal (the “First Refusal Right”) to lease
the Expansion Space, all in accordance with and subject to the provisions of
this Section 2.5.  Following receipt by Landlord of a bona fide letter of
intent, request for proposal or other written expression of interest to lease
all or a portion of the Expansion Space to a third party, Landlord shall give
Tenant written notice, at any time from and after January 1, 2008, of the basic
economic terms including the designated space, Basic Rent, term, operating
expenses, security deposit and tenant improvement allowance, if any
(collectively, the “Economic Terms”) upon which Landlord is willing to lease
such particular Expansion Space to a third party.  It is understood that should
Landlord intend, as part of a single transaction, to lease other space in
portions of the Project outside the Building in addition to the Expansion Space,
then Landlord’s notice shall so provide and all such space shall constitute the
Expansion Space and shall collectively be subject to the following provisions. 
Within five (5) business days after receipt of Landlord’s notice, Tenant must
give Landlord written notice (“Tenant’s First Refusal Response”) pursuant to
which Tenant shall elect to (i) lease all, but not less than all, of the
Expansion Space specified in Landlord’s notice upon the Economic Terms and the
same non-Economic Terms as are set forth in this Lease; (ii) refuse to lease the
Expansion Space, specifying that such refusal is not based upon the Economic
Terms, but upon Tenant’s lack of need for the Expansion Space, in which event
Tenant’s First Refusal Right shall thereupon terminate and shall be of no
further force or effect and Landlord may lease the Expansion Space to any third
party upon any terms it deems appropriate; or (iii) refuse to lease the
Expansion Space, specifying that such refusal is based upon said Economic Terms,
in which event Tenant shall also specify revised Economic Terms (the “Revised
Economic Terms”) upon which Tenant shall be willing to lease the Expansion
Space.  In the event that Tenant does not give a First Refusal Response within
said period, Tenant shall be deemed to have elected clause (ii) above.  In the
event Tenant’s First Refusal Response indicates an election under clause (iii)
above, Landlord may elect to either (x) lease the Expansion Space to Tenant upon
such Revised Economic Terms and the same other non-Economic Terms as are set
forth in this Lease, or (y) lease the Expansion Space to any third party upon
Economic Terms which are not materially more favorable to such party than those
Revised Economic Terms specified by Tenant in Tenant’s First Refusal Response
(provided that Landlord reserves the right, at any time, to re-notice Tenant of
any different Economic Terms upon which Landlord is willing to lease the
Expansion Space, in which case the procedures for Tenant’s First Refusal Right
as to said space as herein provided shall be repeated).  Should Landlord so
elect to lease the Expansion Space to Tenant, then Landlord shall promptly
prepare and deliver to Tenant, an amendment to this Lease consistent with the
foregoing, and Tenant shall execute and return same to Landlord within twenty
(20) business days subject to Tenant’s reasonable review and approval thereof. 
Tenant’s failure to timely return the amendment shall entitle Landlord to
specifically enforce Tenant’s commitment to lease the Expansion Space, to lease
such space to a third party and/or to pursue any other available legal remedy,
at Landlord’s sole election.  Upon the execution and delivery of any lease of
the Expansion Space specified in Landlord’s notice, Tenant’s First Refusal Right
as to such space shall continue in full force and effect, but shall be subject
and subordinate to the interest of any third party tenant thereafter occupying
the Expansion Space (as more particularly provided in the next paragraph of this
Section 2.5).  In the event that Landlord shall not enter into a lease for the
Expansion Space, or a portion thereof, with a third party within one hundred
eighty (180) days following Landlord’s notice described above, then prior to
leasing the Expansion Space to any thirty party, Landlord shall repeat the
procedures set forth in this Section 2.5.

4


--------------------------------------------------------------------------------


It is understood and agreed that Tenant’s First Refusal Right shall be subject
and subordinate to any extension or expansion rights granted by Landlord to
MSTAR Communications Corporation, a  California corporation, the current
occupant of the Expansion Space, and to the interest of any third party tenant
now or hereafter occupying the Expansion Space or any portion thereof, and their
respective successors and assignees, and in no event shall any such Expansion
Space be subject to the First Refusal Right herein granted unless and until the
existing tenant thereof shall have vacated the Expansion  Space.  Tenant’s
rights under this Section 2.5 shall belong solely to Netlist, Inc., a Delaware
corporation, and may not be assigned or transferred by it (except in connection
with a “Permitted Transfer” as defined in Section 9.4 of this Lease).  Any
attempted assignment or transfer of Tenant’s rights under this Section 2.5
(except in connection with a Permitted Transfer) shall be void and of no force
or effect.


ARTICLE III.  TERM

SECTION 3.1.      GENERAL.  The term of this Lease (“Term”) shall be for the
period shown in Item 5 of the Basic Lease Provisions.  Subject to the provisions
of Section 3.2 below, the Term shall commence (“Commencement Date”) on the
earlier of (a) the date Tenant acquires possession of or commences use of the
Premises for any purpose other than any construction permitted to be performed
by Tenant pursuant to the Work Letter, or (b) the date the Premises are tendered
to Tenant, provided that the Premises shall not be tendered to Tenant until any
approvals by relevant governmental authorities of the tenant improvements
constructed by Landlord pursuant to the Work Letter (“Tenant Improvements”)
which are required for occupancy of the Premises have been obtained (as
evidenced by written approval thereof in accordance with the building permits
issued for the Tenant Improvements or issuance of a temporary or final
certificate of occupancy for the Premises). The date on which this Lease is
scheduled to terminate is referred to as the “Expiration Date.”  Prior to
Tenant’s taking of possession of the Premises, the parties shall memorialize on
a form provided by Landlord (the “Commencement Date Morandum”) the actual
Commencement Date and the Expiration Date of this Lease.  Should Tenant fail to
execute and return the Commencement Date Memorandum to Landlord within five (5)
business days (or provide specific written objections thereto within that
period), then Landlord’s determination of the Commencement and Expiration Dates
as set forth in the Commencement Date Memorandum shall be conclusive.

SECTION 3.2.      DELAY IN POSSESSION.  If Landlord, for any reason whatsoever,
cannot deliver possession of the Premises to Tenant prior or subsequent to the
Estimated Commencement Date as set forth in Item 4 of the Basic Lease Provisions
(“Estimated Commencement Date”), this Lease shall not be void or voidable nor
shall Landlord be liable to Tenant for any resulting loss or damage.  However,
Tenant shall not be liable for any rent until the Commencement Date occurs as
provided in Section 3.1 above, except that if Landlord cannot tender possession
of the Premises in accordance with the provisions of Section 3.1(b) above due to
any action or inaction of Tenant (including without limitation any Tenant Delay
described in the Work Letter, if any, attached to this Lease), then the
Commencement Date shall be deemed to have occurred and Landlord shall be
entitled to full performance by Tenant (including the payment of rent) from the
date Landlord would have been able to so tender possession of the Premises to
Tenant but for Tenant’s action or inaction, including without limitation any
Tenant Delay described in the attached Work Letter, if any.

Notwithstanding anything to the contrary contained in this Section 3.2, if for
any reason other than “Tenant Delays” (as defined in the Work Letter attached
hereto), or other matters beyond Landlord’s reasonable control, the actual
Commencement Date has not occurred by the date that is one hundred fifty (150)
days following the Estimated Commencement Date of this Lease (the “Outside
Date”), then Tenant may, by written notice to Landlord given at any time
thereafter but prior to the actual occurrence of the Commencement Date, elect to
terminate this Lease; provided, however, that if the Commencement Date occurs
within ten (10) business days after delivery to Landlord of Tenant’s termination
notice, this Lease shall continue in full force and effect.  If the Commencement
Date has not occurred within ten (10) business days after the date of delivery
of Tenant’s termination notice, then this Lease shall terminate as of the tenth
(10th) business day after delivery of the termination notice, and Landlord shall
promptly return to Tenant any prepaid rent and/or Security Deposit delivered to
Landlord.  Notwithstanding the foregoing, if at any time during the construction
period, Landlord reasonably believes that the Commencement Date will not occur
on or before the Outside Date, Landlord shall have the right to notify Tenant in
writing of such fact and of a new Outside Date on or before which the
Commencement Date will occur (the “New Outside Date”), and Tenant must elect
within ten (10) days of delivery of such notice to either terminate this Lease
or waive its right to terminate this Lease (provided the Commencement Date does
occur on or prior to the New Outside Date established by Landlord in such notice
to Tenant).  Tenant’s failure to elect to terminate this Lease within such ten
(10) day period shall be deemed Tenant’s waiver of its right to terminate this
Lease as provided in this paragraph as to the original Outside Date, but not as
to the New Outside Date established by said notice.

SECTION 3.3.      RIGHT TO EXTEND THIS LEASE.   Provided that no Event of
Default has occurred under any provision of this Lease, either at the time of
exercise of the extension right granted herein or at the time of the
commencement of such extension, and provided further that Tenant is occupying
the entire Premises and has not assigned or sublet any of its interest in this
Lease, then Tenant may extend the Term of this Lease for one (1) period of
forty-eight (48) months.  Tenant shall exercise its right to extend the Term by
and only by delivering to Landlord, not less than nine (9) months or more than
twelve (12) months prior to the expiration date of the Term, Tenant’s
irrevocable written notice of its commitment to extend (the “Commitment
Notice”).  The Basic Rent payable under the Lease during any extension of the
Term shall be determined as provided in the following provisions.

If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then within one hundred twenty (120) and ninety
(90) days prior to the expiration date of the Term, Landlord shall notify Tenant
in writing of the Basic Rent that would reflect the prevailing market rental
rate for a 48-month

5


--------------------------------------------------------------------------------


renewal of comparable space in the Project (together with any increases thereof
during the extension period) as of the commencement of the extension period
(“Landlord’s Determination”).  Should Tenant disagree with the Landlord’s
Determination, then Tenant shall, not later than twenty (20) days thereafter,
notify Landlord in writing of Tenant’s determination of those rental terms
(“Tenant’s Determination”).   In no event, however, shall Landlord’s
Determination or Tenant’s Determination be less than the Basic Rent payable by
Tenant during the then-scheduled final month of the initial Term.  Within ten
(10) days following delivery of the Tenant’s Determination, the parties shall
attempt to agree on an appraiser to determine the fair market rental.  If the
parties are unable to agree in that time, then each party shall designate an
appraiser within ten (10) days thereafter.  Should either party fail to so
designate an appraiser within that time, then the appraiser designated by the
other party shall determine the fair market rental.  Should each of the parties
timely designate an appraiser, then the two appraisers so designated shall
appoint a third appraiser who shall, acting alone, determine the fair market
rental for the Premises.  Any appraiser designated hereunder shall have an MAI
certification with not less than five (5) years experience in the valuation of
commercial industrial buildings in the vicinity of the Project.

Within thirty (30) days following the selection of the appraiser and such
appraiser’s receipt of the Landlord’s Determination and the Tenant’s
Determination, the appraiser shall determine whether the rental rate determined
by Landlord or by Tenant more accurately reflects the fair market rental rate
for the 48-month renewal of the Lease for the Premises, as reasonably
extrapolated to the commencement of the extension period.  Accordingly, either
the Landlord’s Determination or the Tenant’s Determination shall be selected by
the appraiser as the fair market rental rate for the extension period.   In
making such determination, the appraiser shall consider rental comparables for
the Project (provided that if there are an insufficient number of comparables
within the project, the appraiser shall consider rental comparables for
similarly improved space owned by Landlord in the vicinity of the Project with
appropriate adjustment for location and quality of project), but the appraiser
shall not attribute any factor for market tenant improvement allowances or
brokerage commissions in making its determination of the fair market rental
rate.  At any time before the decision of the appraiser is rendered, either
party may, by written notice to the other party, accept the rental terms
submitted by the other party, in which event such terms shall be deemed adopted
as the agreed fair market rental.  The fees of the appraiser(s) shall be borne
entirely by the party whose determination of the fair market rental rate was not
accepted by the appraiser.

Within twenty (20) days after the determination of the fair market rental,
Landlord shall prepare an appropriate amendment to this Lease for the extension
period, and Tenant shall execute and return same to Landlord within ten (10)
days after Tenant’s receipt of same.  Should the fair market rental not be
established by the commencement of the extension period, then Tenant shall
continue paying rent at the rate in effect during the last month of the initial
Term, and a lump sum adjustment shall be made promptly upon the determination of
such new rental.

If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section 3.3, Tenant’s right to extend the Term shall be extinguished and
the Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord.  Tenant’s rights
under this Section 3.3 shall belong solely to Netlist, Inc., a Delaware
corporation, and any attempted assignment or transfer of such rights (except in
connection with a “Permitted Transfer” as defined in Section 9.4 of this Lease)
shall be void and of no force and effect.  Tenant shall have no other right to
extend the Term beyond the single forty-eight (48) month extension period
created by this Section 3.3.  Unless agreed to in a writing signed by Landlord
and Tenant, any extension of the Term, whether created by an amendment to this
Lease or by a holdover of the Premises by Tenant, or otherwise, shall be deemed
a part of, and not in addition to, any duly exercised extension period permitted
by this Section 3.3.


ARTICLE IV.  RENT AND OPERATING EXPENSES

SECTION 4.1.      BASIC RENT.  From and after the Commencement Date, Tenant
shall pay to Landlord without deduction or offset, the rental amount for the
Premises shown in Item 6 of the Basic Lease Provisions (the “Basic Rent”),
including subsequent adjustments, if any.  If the Commencement Date is other
than the first day of the calendar month, any rental adjustments shown in Item 6
occurring with reference to the monthly anniversary of the Commencement Date,
shall be deemed to occur on the first day of the next calendar month following
the specified monthly anniversary of the Commencement Date.  The rent shall be
due and payable in advance commencing on the Commencement Date (as prorated for
any partial month) and continuing thereafter on the first day of each successive
calendar month of the Term.  No demand, notice or invoice shall be required for
the payment of Basic Rent.  An installment of rent in the amount of one (1) full
month’s Basic Rent at the initial rate specified in Item 6 of the Basic Lease
Provisions and one (1) month’s estimated Tenant’s Share of Operating Expenses
(as defined in Section 4.2) shall be delivered to Landlord concurrently with
Tenant’s execution of this Lease and shall be applied against the Basic Rent and
Operating Expenses first due hereunder.


SECTION 4.2.      OPERATING EXPENSES.

(a)           From and after Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant’s Share of all Operating Expenses, as defined in Section
4.2(f), incurred by Landlord in the operation of the Building and the Project. 
The term “Tenant’s Share” means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area and the denominator of which is the total rentable
square footage, as determined from time to time by Landlord, of (i) the
Building, for expenses determined by Landlord to benefit or relate substantially
to the Building rather than the entire Project, (ii) all or some of the
buildings in the Project, for expenses determined by Landlord to benefit or
relate substantially to all or some of the buildings in the Project rather than
any specific building, or (iii) all or some of the buildings within the Project
as well as all or a portion of other property owned by Landlord and/or its
affiliates, for expenses

6


--------------------------------------------------------------------------------


determined by Landlord to benefit or relate substantially to such buildings
within the Project and such other property.  Landlord reserves the right to
allocate to the entire Project any Operating Expenses which may benefit or
substantially relate to a particular building within the Project in order to
maintain greater consistency of Operating Expenses among buildings within the
Project.  In the event that Landlord determines in its sole and absolute
discretion that the Premises or the Building incur a non-proportional benefit
from any expense, or is the non-proportional cause of any such expense, Landlord
may allocate a greater percentage of such Operating Expense to the Premises or
the Building.  In the event that any management and/or overhead fee payable or
imposed by Landlord for the management of Tenant’s Premises is calculated as a
percentage of the rent payable by Tenant and other tenants of Landlord, then the
full amount of such management and/or overhead fee which is attributable to the
rent paid by Tenant shall be additional rent payable by Tenant, in full,
provided, however, that Landlord may elect to include such full amount as part
of Tenant’s Share of Operating Expenses.

(b)           Prior to the start of each full Expense Recovery Period (as
defined in this Section 4.2), Landlord shall give Tenant a written estimate of
the amount of Tenant’s Share of Operating Expenses for the applicable Expense
Recovery Period.  Any delay or failure by Landlord in providing such estimate
shall not relieve Tenant from its obligation to pay Tenant’s Share of Operating
Expenses or estimated amounts thereof, if and when Landlord provides such
estimate or final payment amount.  Tenant shall pay the estimated amounts to
Landlord in equal monthly installments, in advance concurrently with payments of
Basic Rent.  If Landlord has not furnished its written estimate for any Expense
Recovery Period by the time set forth above, Tenant shall continue to pay
monthly the estimated Tenant’s Share of Operating Expenses in effect during the
prior Expense Recovery Period; provided that when the new estimate is delivered
to Tenant, Tenant shall, at the next monthly payment date, pay any accrued
estimated Tenant’s Share of Operating Expenses based upon the new estimate.  For
purposes hereof, “Expense Recovery Period” shall mean every twelve month period
during the Term (or portion thereof for the first and last lease years)
commencing July 1 and ending June 30, provided that Landlord shall have the
right to change the date on which an Expense Recovery Period commences in which
event appropriate reasonable adjustments shall be made to Tenant’s Share of
Operating Expenses so that the amount payable by Tenant shall not materially
vary as a result of such change.

(c)           Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement (a “Reconciliation
Statement”) showing in reasonable detail the actual or prorated Tenant’s Share
of Operating Expenses incurred by Landlord during such Expense Recovery Period,
and the parties shall within thirty (30) days thereafter make any payment or
allowance necessary to adjust Tenant’s estimated payments of Tenant’s Share of
Operating Expenses, if any, to the actual Tenant’s Share of Operating Expenses
as shown by the Reconciliation Statement.  Any delay or failure by Landlord in
delivering any Reconciliation Statement shall not constitute a waiver of
Landlord’s right to require Tenant to pay Tenant’s Share of Operating Expenses
pursuant hereto.  Any amount due Tenant shall be credited against installments
next coming due under this Section 4.2, and any deficiency shall be paid by
Tenant together with the next installment.  Should Tenant fail to object in
writing to Landlord’s determination of Tenant’s Share of Operating Expenses
within sixty (60) days following delivery of Landlord’s Reconciliation
Statement, Landlord’s determination of Tenant’s Share of Operating Expenses for
the applicable Expense Recovery Period shall be conclusive and binding on the
parties for all purposes and any future claims to the contrary shall be barred.

(d)           Even though this Lease has terminated and the Tenant has vacated
the Premises, when the final determination is made of Tenant’s Share of
Operating Expenses for the Expense Recovery Period in which this Lease
terminates, Tenant shall within thirty (30) days of written notice pay the
entire increase over the estimated Tenant’s Share of Operating Expenses already
paid.  Conversely, any overpayment by Tenant shall be rebated by Landlord to
Tenant not later than thirty (30) days after such final determination.

(e)           If, at any time during any Expense Recovery Period, any one or
more of the Operating Expenses are increased to a rate(s) or amount(s) in excess
of the rate(s) or amount(s) used in calculating the estimated Tenant’s Share of
Operating Expenses for the year, then the estimate of Tenant’s Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to the estimated amount of Tenant’s Share
of the increase.  If Landlord gives Tenant written notice of the amount or
estimated amount of the increase and the month in which the increase will or has
become effective, then Tenant shall pay the increase to Landlord as a part of
Tenant’s monthly payments of the estimated Tenant’s Share of Operating Expenses
as provided in Section 4.2(b), commencing with the month following Tenant’s
receipt of Landlord’s notice.  In addition, Tenant shall pay upon written
request any such increases which were incurred prior to the Tenant commencing to
pay such monthly increase.

(f)            The term “Operating Expenses” shall mean and include all Project
Costs, as defined in subsection (g), and Property Taxes, as defined in
subsection (h).

(g)           The term “Project Costs” shall mean all expenses of operation,
management, repair, replacement and maintenance of the Building and the Project,
including without limitation all appurtenant Common Areas (as defined in Section
6.2), and shall include the following charges by way of illustration but not
limitation:  water and sewer charges; insurance premiums and deductibles and/or
reasonable premium and deductible equivalents should Landlord elect to
self-insure all or any portion of any risk that Landlord is authorized to insure
hereunder; license, permit, and inspection fees; light; power; window washing;
trash pickup; janitorial services to any interior Common Areas; heating,
ventilating and air conditioning; supplies; materials; equipment; tools; the
cost of any environmental, insurance, tax, legal or other consultant utilized by
Landlord in connection with the Building and/or Project; establishment of
reasonable reserves for replacements and/or repairs; costs incurred in
connection with compliance with any laws or changes in laws applicable to the
Building or the Project; the cost of any capital improvements or replacements
(other than tenant improvements for specific tenants) to the extent of the
amortized amount thereof

7


--------------------------------------------------------------------------------


over the useful life of such capital improvements or replacements (or, if such
capital improvements or replacements are anticipated to achieve a cost savings
as to the Operating Expenses, any shorter estimated period of time over which
the cost of the capital improvements or replacements would be recovered from the
estimated cost savings) calculated at a market cost of funds, all as determined
by Landlord, for each year of useful life or shorter recovery period of such
capital expenditure whether such capital expenditure occurs during or prior to
the Term; costs associated with the maintenance of an air conditioning, heating
and ventilation service agreement, and maintenance of an intrabuilding network
cable service agreement for any intrabuilding network cable telecommunications
lines within the Project, and any other maintenance, repair and replacement
costs associated with such lines; capital costs associated with a requirement
related to demands on utilities by Project tenants, including without limitation
the cost to obtain additional phone connections; labor; reasonably allocated
wages and salaries, fringe benefits, and payroll taxes for administrative and
other personnel directly applicable to the Building and/or Project, including
both Landlord’s personnel and outside personnel; any expense incurred pursuant
to Sections 6.1, 6.2, 6.4, 7.2, and 10.2; and reasonable and market-competitive
overhead and/or management fees for the professional operation of the
Project.    It is understood and agreed that Project Costs may include
competitive charges for direct services (including, without limitation,
management and/or operations services) provided by any subsidiary, division or
affiliate of Landlord.

(h)           The term “Property Taxes” as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general, special, ordinary or
extraordinary) related to the ownership, leasing or operation of the Premises,
Building or Project, including without limitation, the following:  (i) all real
estate taxes or personal property taxes levied against the Premises, the
Building or Project, as such property taxes may be reassessed from time to time;
and (ii) other taxes, charges and assessments which are levied with respect to
this Lease or to the Building and/or the Project, and any improvements, fixtures
and equipment and other property of Landlord located in the Building and/or the
Project, (iii) all assessments and fees for public improvements, services, and
facilities and impacts thereon, including without limitation arising out of any
Community Facilities Districts, “Mello Roos” districts, similar assessment
districts, and any traffic impact mitigation assessments or fees; (iv) any tax,
surcharge or assessment which shall be levied in addition to or in lieu of real
estate or personal property taxes, other than taxes covered by Article VIII; and
(v) taxes based on the receipt of rent (including gross receipts or sales taxes
applicable to the receipt of rent), and (vi) costs and expenses incurred in
contesting the amount or validity of any Property Tax by appropriate
proceedings.  Notwithstanding the foregoing, general net income or franchise
taxes imposed against Landlord shall be excluded.

(i)  Notwithstanding the provisions of this Section 4.2 to the contrary,
Operating Expenses shall not include any cost or expense identified by the
express terms of this Lease as the responsibility of Landlord and not as an
Operating Expense or a Project Cost, and, in addition, shall not include any of
the following:

(1)       Leasing commissions, attorneys’ fees, costs, disbursements and other
expenses incurred by Landlord or its agents in connection with negotiations for
leases with tenants, other occupants or prospective tenants or other occupants
of the Project, and similar costs incurred in connection with disputes with
and/or enforcement of any lease with tenants, other occupants, or prospective
tenants or other occupants of the Project;

(2)       “Tenant allowances”, “tenant concessions”, work letter payments, and
other costs or expenses (including permit, license and inspection fees) incurred
in completing, fixturing, furnishing, renovating or otherwise improving,
decorating or redecorating space for tenants or other occupants of the Project,
or vacant, leasable space in the Project, including space planning/interior
design fees for same;

(3)       Except as provided in this Lease, depreciation and other “non-cash”
expense items;

(4)       Services, items and benefits for which Tenant or any other tenant or
occupant of the Project specifically reimburses Landlord, or those services,
items or benefits which are not made available to Tenant but which are made
available to other tenants of the Building or the Project;

(5)       Costs or expenses (including fines, penalties and legal fees)
incurred  due to the violation by Landlord of any terms and conditions of this
Lease which would not have incurred but for such violation by Landlord;

(6)       Penalties for late payment of any Operating Expenses by Landlord,
including, without limitation, with respect to taxes, equipment leases, etc.;

(7)       Payments in respect of overhead and/or profit to any subsidiary or
affiliate of Landlord for services on or to the Project, or for goods, supplies
or other materials supplied by any subsidiary or affiliate of Landlord, to the
extent that the costs of such services, goods, supplies or materials exceed the
costs that would have been paid if the services, goods, supplies or materials
had been provided by parties unaffiliated with Landlord, of similar skill,
competence and experience, on a competitive basis;

(8)       Payments of principal, finance charges or interest on debt or
amortization on any deed of trust or other debt encumbering the Project, and
rental payments (or increases in same) under any ground or underlying lease or
leases encumbering the Project (except to the extent the same may be made to pay
or reimburse, or may be measured by Property Taxes);

8


--------------------------------------------------------------------------------


(9)       Except for a reasonable and market-competitive management fee, costs
of Landlord’s general overhead and general administrative expenses (individual,
partnership or corporate, as the case may be) and wages, salaries and other
compensation and benefits (as well as adjustments thereto) for all employees and
personnel of Landlord above the level of manager or building engineer for the
Project;

(10)     Advertising and promotional expenses;

(11)     Costs or expenses for the acquisition of sculpture, paintings or other
works of art, but not the reasonable expenses of maintaining, repairing and
insuring same;

(12)     Costs for which Landlord is actually reimbursed by insurance;

(13)     Contributions to political or charitable organizations; and

(14)     Costs incurred in removing the personal property of former tenants
and/or other occupants of the Project.

SECTION 4.3.      SECURITY DEPOSIT.  Concurrently with Tenant’s delivery of this
Lease, Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of
the Basic Lease Provisions, to be held by Landlord as security for the full and
faithful performance of all of Tenant’s obligations under this Lease (the
“Security Deposit”). Landlord shall not be required to keep this Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on the Security Deposit.  Subject to the last sentence of this Section,
the Security Deposit shall be understood and agreed to be the property of
Landlord upon Landlord’s receipt thereof, and may be utilized by Landlord in its
sole and absolute discretion towards the payment of all expenses by Landlord for
which Tenant would be required to reimburse Landlord under this Lease, including
without limitation brokerage commissions and Tenant Improvement costs.  Upon any
Event of Default by Tenant (as defined in Section 14.1), Landlord may, in its
sole and absolute discretion and notwithstanding any contrary provision of Civil
Code Section 1950.7, retain, use or apply the whole or any part of the Security
Deposit to pay any sum which Tenant is obligated to pay under this Lease
including, without limitation, amounts estimated by Landlord as the amounts due
it for prospective rent and for damages pursuant to Section 14.2(a)(i) of this
Lease and/or Civil Code Section 1951.2, sums that Landlord may expend or be
required to expend by reason of the Event of Default by Tenant or any loss or
damage that Landlord may suffer by reason of the Event of Default, or costs
incurred by Landlord in connection with the repair or restoration of the
Premises pursuant to Section 15.3 of this Lease upon expiration or earlier
termination of this Lease.  In no event shall Landlord be obligated to apply the
Security Deposit upon an Event of Default and Landlord’s rights and remedies
resulting from an Event of Default, including without limitation, Tenant’s
failure to pay Basic Rent, Tenant’s Share of Operating Expenses or any other
amount due to Landlord pursuant to this Lease, shall not be diminished or
altered in any respect due to the fact that Landlord is holding the Security
Deposit.  If any portion of the Security Deposit is applied by Landlord as
permitted by this Section, Tenant shall within five (5) days after written
demand by Landlord deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount. If Tenant fully performs its
obligations under this Lease, the Security Deposit shall be returned to Tenant
(or, at Landlord’s option, to the last assignee of Tenant’s interest in this
Lease) within thirty (30) days after the expiration of the Term, provided that
Tenant agrees that Landlord may retain the Security Deposit to the extent and
until such time as all amounts due from Tenant in accordance with this Lease
have been determined and paid in full and Tenant agrees that Tenant shall have
no claim against Landlord for Landlord’s retaining such Security Deposit to the
extent provided in this Section.


ARTICLE V.  USES

SECTION 5.1.      USE.  Tenant shall use the Premises only for the purposes
stated in Item 3 of the Basic Lease Provisions, all in accordance with
applicable laws and restrictions and pursuant to approvals to be obtained by
Tenant from all relevant and required governmental agencies and authorities. 
The parties agree that any contrary use shall be deemed to cause material and
irreparable harm to Landlord and shall entitle Landlord to injunctive relief in
addition to any other available remedy.  Tenant, at its expense, shall procure,
maintain and make available for Landlord’s inspection throughout the Term, all
governmental approvals, licenses and permits required for the proper and lawful
conduct of Tenant’s permitted use of the Premises.  Tenant shall not do or
permit anything to be done in or about the Premises which will in any way
interfere with the rights of other occupants of the Building or the Project, or
use or allow the Premises to be used for any unlawful purpose, nor shall Tenant
permit any nuisance or commit any waste in the Premises or the Project.  Tenant
shall not perform any work or conduct any business whatsoever in the Project
other than inside the Premises.  Tenant shall not do or permit to be done
anything which will invalidate or increase the cost of any insurance policy(ies)
covering the Building, the Project and/or their contents, and shall comply with
all applicable insurance underwriters rules.  Tenant shall comply at its expense
with all present and future laws, ordinances, restrictions, regulations, orders,
rules and requirements of all governmental authorities that pertain to Tenant or
its use of the Premises, including without limitation all federal and state
occupational health and safety requirements, whether or not Tenant’s compliance
will necessitate expenditures or interfere with its use and enjoyment of the
Premises.  Tenant shall comply at its expense with all present and future
covenants, conditions, easements or restrictions now or hereafter affecting or
encumbering the Building and/or Project, and any amendments or modifications
thereto, including without limitation the payment by Tenant of any periodic or
special dues or assessments charged against the Premises or Tenant which may be
allocated to the Premises or Tenant in accordance with the provisions thereof. 
Tenant shall promptly upon demand reimburse Landlord for any additional
insurance premium charged by reason of Tenant’s failure to comply with the
provisions of this Section, and shall indemnify Landlord from any liability
and/or expense resulting from Tenant’s noncompliance.

SECTION 5.2.      SIGNS.  Provided Tenant continues to occupy at least
seventy-five percent (75%) of the Floor Area of the Premises, Tenant shall have
the non-exclusive right to one (1) exterior “building-top” sign on the Building
for Tenant’s name and graphics in the location shown on Exhibit A-2 attached
hereto, subject to Landlord’s

9


--------------------------------------------------------------------------------


right of prior approval that such exterior signage is in compliance with the
Signage Criteria (defined below).  Except as provided in the foregoing Tenant
and for Landlord’s standard suite signage identifying Tenant’s name and/or logo
and installed at a location designated by Landlord, Tenant shall have no right
to maintain signs in any location in, on or about the Premises, the Building or
the Project and shall not place or erect any signs that are visible from the
exterior of the Building.  The size, design, graphics, material, style, color
and other physical aspects of any permitted sign shall be subject to Landlord’s
written determination, as determined solely by Landlord, prior to installation,
that signage is in compliance with any covenants, conditions or restrictions
encumbering the Premises and Landlord’s signage program for the Project, as in
effect from time to time and approved by the City in which the Premises are
located (“Signage Criteria”).  Prior to placing or erecting any such signs,
Tenant shall obtain and deliver to Landlord a copy of any applicable municipal
or other governmental permits and approvals and comply with any applicable
insurance requirements for such signage.  Tenant shall be responsible for all
costs of any permitted sign, including, without limitation, the fabrication,
installation, maintenance and removal thereof and the cost of any permits
therefor.  If Tenant fails to maintain its sign in good condition, or if Tenant
fails to remove same upon termination of this Lease and repair and restore any
damage caused by the sign or its removal, Landlord may do so at Tenant’s
expense.  Landlord shall have the right to temporarily remove any signs in
connection with any repairs or maintenance in or upon the Building.  The term
“sign” as used in this Section shall include all signs, designs, monuments,
displays, advertising materials, logos, banners, projected images, pennants,
decals, pictures, notices, lettering, numerals or graphics.  Tenant’s exterior
signage rights under this Section 5.2 belong solely to Netlist, Inc., a Delaware
corporation, and any attempted assignment or transfer of such rights (except in
connection with a “Permitted Transfer” as defined in Section 9.4 of this Lease)
shall be void and of no force and effect.


SECTION 5.3.      HAZARDOUS MATERIALS.

(a)           For purposes of this Lease, the term “Hazardous Materials” means
(i) any “hazardous material” as defined in Section 25501(o) of the California
Health and Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or
asbestos, (iii) any toxic or hazardous materials, substances, wastes or
materials as defined pursuant to any other applicable state, federal or local
law or regulation, and (iv) any other substance or matter which may result in
liability to any person or entity as a result of such person’s possession, use,
storage, release or distribution of such substance or matter under any statutory
or common law theory.

(b)           Tenant shall not cause or knowingly permit any Hazardous Materials
to be brought upon, stored, used, generated, released or disposed of on, under,
from or about the Premises (including without limitation the soil and
groundwater thereunder) without the prior written consent of Landlord, which
consent may be given or withheld in Landlord’s sole and absolute discretion. 
Notwithstanding the foregoing, Tenant shall have the right, without obtaining
prior written consent of Landlord, to utilize within the Premises a reasonable
quantity of standard office products that may contain Hazardous Materials (such
as photocopy toner, “White Out”, and the like), provided however, that
(i) Tenant shall maintain such products in their original retail packaging,
shall follow all instructions on such packaging with respect to the storage, use
and disposal of such products, and shall otherwise comply with all applicable
laws with respect to such products, and (ii) all of the other terms and
provisions of this Section 5.3 shall apply with respect to Tenant’s storage, use
and disposal of all such products.  Landlord may, in its sole and absolute
discretion, place such conditions as Landlord deems appropriate with respect to
Tenant’s use, storage and/or disposal of any Hazardous Materials requiring
Landlord’s consent.  Tenant understands that Landlord may utilize an
environmental consultant to assist in determining conditions of approval in
connection with the storage, use, release, and/or disposal of Hazardous
Materials by Tenant on or about the Premises, and/or to conduct periodic
inspections of the storage, generation, use, release and/or disposal of such
Hazardous Materials by Tenant on and from the Premises, and Tenant agrees that
any reasonable costs incurred by Landlord in connection therewith shall be
reimbursed by Tenant to Landlord as additional rent hereunder upon demand.

(c)           Prior to the execution of this Lease, Tenant shall complete,
execute and deliver to Landlord an Environmental Questionnaire and Disclosure
Statement (the “Environmental Questionnaire”) in the form of Exhibit B attached
hereto.  The completed Environmental Questionnaire shall be deemed incorporated
into this Lease for all purposes, and Landlord shall be entitled to rely fully
on the information contained therein.  On each anniversary of the Commencement
Date until the expiration or sooner termination of this Lease, Tenant shall
disclose to Landlord in writing the names and amounts of all Hazardous Materials
which were stored, generated, used, released and/or disposed of on, under or
about the Premises for the twelve-month period prior thereto, and which Tenant
desires to store, generate, use, release and/or dispose of on, under or about
the Premises for the succeeding twelve-month period.  In addition, to the extent
Tenant is permitted to utilize Hazardous Materials upon the Premises, Tenant
shall promptly provide Landlord with complete and legible copies of all the
following environmental documents relating thereto:  reports filed pursuant to
any self-reporting requirements; permit applications, permits, monitoring
reports, emergency response or action plans, workplace exposure and community
exposure warnings or notices and all other reports, disclosures, plans or
documents (even those which may be characterized as confidential) relating to
water discharges, air pollution, waste generation or disposal, and underground
storage tanks for Hazardous Materials; orders, reports, notices, listings and
correspondence (even those which may be considered confidential) of or
concerning the release, investigation, compliance, cleanup, remedial and
corrective actions, and abatement of Hazardous Materials; and all complaints,
pleadings and other legal documents filed by or against Tenant related to
Tenant’s storage, generation, use, release and/or disposal of Hazardous
Materials.

(d)           Landlord and its agents shall have the right, but not the
obligation, to inspect, sample and/or monitor the Premises and/or the soil or
groundwater thereunder at any time to determine whether Tenant is complying with
the terms of this Section 5.3, and in connection therewith Tenant shall provide
Landlord with full access to all facilities, records and personnel related
thereto.  If Tenant is not in compliance with any of the provisions of this
Section 5.3, or in the event of a release of any Hazardous Material on, under,
from or about the

10


--------------------------------------------------------------------------------


Premises caused or knowingly permitted by Tenant, its agents, employees,
contractors, licensees or invitees, Landlord and its agents shall have the
right, but not the obligation, without limitation upon any of Landlord’s other
rights and remedies under this Lease, to immediately enter upon the Premises
without notice and to discharge Tenant’s obligations under this Section 5.3 at
Tenant’s expense, including without limitation the taking of emergency or
long-term remedial action.  Landlord and its agents shall endeavor to minimize
interference with Tenant’s business in connection therewith, but shall not be
liable for any such interference.  In addition, Landlord, at Tenant’s expense,
shall have the right, but not the obligation, to join and participate in any
legal proceedings or actions initiated in connection with any claims arising out
of the storage, generation, use, release and/or disposal by Tenant or its
agents, employees, contractors, licensees or invitees of Hazardous Materials on,
under, from or about the Premises.

(e)           If the presence of any Hazardous Materials on, under, from or
about the Premises or the Project caused or knowingly permitted by Tenant or its
agents, employees, contractors, licensees or invitees results in (i) injury to
any person, (ii) injury to or any contamination of the Premises or the Project,
or (iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property owned by Landlord to the condition existing prior to the introduction
of such Hazardous Materials and to remedy or repair any such injury or
contamination, including without limitation, any cleanup, remediation, removal,
disposal, neutralization or other treatment of any such Hazardous Materials. 
Notwithstanding the foregoing, Tenant shall not, without Landlord’s prior
written consent, which consent may be given or withheld in Landlord’s sole and
absolute discretion, take any remedial action in response to the presence of any
Hazardous Materials on, under, from or about the Premises or the Project or any
other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Materials claims; provided however,
Landlord’s prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under, from or about the Premises or the
Project or any other affected real or personal property owned by Landlord
(i) imposes an immediate threat to the health, safety or welfare of any
individual and (ii) is of such a nature that an immediate remedial response is
necessary and it is not possible to obtain Landlord’s consent before taking such
action.  To the fullest extent permitted by law, Tenant shall indemnify, hold
harmless, protect and defend (with attorneys acceptable to Landlord) Landlord
and any successors to all or any portion of Landlord’s interest in the Premises
and the Project and any other real or personal property owned by Landlord from
and against any and all liabilities, losses, damages, diminution in value,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including without limitation attorneys’ fees, court costs and other
professional expenses), whether foreseeable or unforeseeable, arising directly
or indirectly out of the use, generation, storage, treatment, release, on- or
off-site disposal or transportation of Hazardous Materials (A) on, into, from,
under or about the Premises during the Term regardless of the source of such
Hazardous Materials unless caused solely by Landlord or (B) on, into, from,
under or about the Premises, the Building or the Project and any other real or
personal property owned by Landlord caused or knowingly permitted by Tenant, its
agents, employees, contractors, licensees or invitees.  Such indemnity
obligation shall specifically include, without limitation, the cost of any
required or necessary repair, restoration, cleanup or detoxification of the
Premises, the Building and the Project and any other real or personal property
owned by Landlord, the preparation of any closure or other required plans,
whether such action is required or necessary during the Term or after the
expiration of this Lease and any loss of rental due to the inability to lease
the Premises or any portion of the Building or Project as a result of such
Hazardous Materials, the remediation thereof or any repair, restoration or
cleanup related thereto.  If it is at any time discovered that Hazardous
Materials have been released on, into, from, under or about the Premises during
the Term, or that Tenant or its agents, employees, contractors, licensees or
invitees may have caused or knowingly permitted the release of any Hazardous
Materials on, under, from or about the Premises, the Building or the Project or
any other real or personal property owned by Landlord, Tenant shall, at
Landlord’s request, immediately prepare and submit to Landlord a comprehensive
plan, subject to Landlord’s approval, specifying the actions to be taken by
Tenant to return the Premises, the Building or the Project or any other real or
personal property owned by Landlord to the condition existing prior to the
introduction of such Hazardous Materials.  Upon Landlord’s approval of such
plan, Tenant shall, at its expense, and without limitation of any rights and
remedies of Landlord under this Lease or at law or in equity, immediately
implement such plan and proceed to cleanup, remediate and/or remove all such
Hazardous Materials in accordance with all applicable laws and as required by
such plan and this Lease.  The provisions of this Section 5.3(e) shall expressly
survive the expiration or sooner termination of this Lease.

(f)            Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, certain facts relating to Hazardous Materials at the Project known
by Landlord to exist as of the date of this Lease, as more particularly
described in Exhibit C attached hereto.  Tenant shall have no liability or
responsibility with respect to the Hazardous Materials facts described in
Exhibit C, nor with respect to any Hazardous Materials which were neither
released on the Premises during the Term nor caused or knowingly permitted by
Tenant, its agents, employees, contractors, licensees or invitees. 
Notwithstanding the preceding two sentences, Tenant agrees to notify its agents,
employees, contractors, licensees, and invitees of any exposure or potential
exposure to Hazardous Materials at the Premises that Landlord brings to Tenant’s
attention.  Tenant hereby acknowledges that this disclosure satisfies any
obligation of Landlord to Tenant pursuant to California Health & Safety Code
Section 25359.7, or any amendment or substitute thereto or any other disclosure
obligations of Landlord.


ARTICLE VI.  COMMON AREAS; SERVICES

SECTION 6.1.      UTILITIES AND SERVICES.  Tenant shall be responsible for and
shall pay promptly, directly to the appropriate supplier, all charges for water,
gas, electricity, sewer, heat, light, power, telephone, telecommunications
service, refuse pickup, janitorial service, interior landscape maintenance and
all other utilities, materials and services furnished directly to Tenant or the
Premises or used by Tenant in, on or about the Premises during the Term,
together with any taxes thereon.  If any utilities or services are not
separately metered or assessed

11


--------------------------------------------------------------------------------


to Tenant, Landlord shall make a reasonable determination of Tenant’s
proportionate share of the cost of such utilities and services, and Tenant shall
pay such amount to Landlord, as an item of additional rent, within ten (10) days
after receipt of Landlord’s statement or invoice therefor.  Alternatively,
Landlord may elect to include such cost in the definition of Project Costs in
which event Tenant shall pay Tenant’s proportionate share of such costs in the
manner set forth in Section 4.2.  Tenant shall also pay to Landlord as an item
of additional rent, within ten (10) days after receipt of Landlord’s statement
or invoice therefor, Landlord’s “standard charge” (as hereinafter defined, which
shall be in addition to the electricity charge paid to the utility provider) for
“after hours” usage by Tenant of each HVAC unit servicing the Premises. “After
hours” shall mean more than sixty-six (66) hours of usage during any week during
the Term.  “After hours” usage shall be determined based upon the operation of
the applicable HVAC unit during week each on a “non-cumulative” basis (that is,
without regard to Tenant’s usage or nonusage of other unit(s) serving the
Premises, or of the applicable unit during other weeks of the Term).  As used
herein, “standard charge” shall mean $1.00 for each hour of “after hours” use
(in addition to the applicable electricity charges paid to the utility
provider).  Landlord shall not be liable for damages or otherwise for any
failure or interruption of any utility or other service furnished to the
Premises, and no such failure or interruption shall be deemed an eviction or
entitle Tenant to terminate this Lease or withhold or abate any rent due
hereunder.  Landlord shall at all reasonable times have free access to the
Building and Premises to install, maintain, repair, replace or remove all
electrical and mechanical installations of Landlord.  Tenant acknowledges that
the costs incurred by Landlord related to providing above-standard utilities and
services to Tenant, including, without limitation, telephone lines, may be
charged to Tenant.

SECTION 6.2.      OPERATION AND MAINTENANCE OF COMMON AREAS.  During the Term,
Landlord shall operate and maintain all Common Areas within the Building and the
Project in the manner Landlord may determine to be appropriate.  All costs
incurred by Landlord for the maintenance and operation of the Common Areas shall
be included in Project Costs except to the extent any particular cost incurred
is related to or associated with a specific tenant and can be charged to such
tenant of the Project.  The term “Common Areas” shall mean all areas within the
exterior boundaries of the Building and other buildings in the Project which are
not held for exclusive use by persons entitled to occupy space, and all other
appurtenant areas and improvements within the Project provided by Landlord for
the common use of Landlord and tenants and their respective employees and
invitees, including without limitation parking areas and structures, driveways,
sidewalks, landscaped and planted areas, hallways and interior stairwells not
located within the premises of any tenant, common electrical rooms and roof
access entries, common entrances and lobbies, elevators, and restrooms not
located within the premises of any tenant.

SECTION 6.3.      USE OF COMMON AREAS.  The occupancy by Tenant of the Premises
shall include the use of the Common Areas in common with Landlord and with all
others for whose convenience and use the Common Areas may be provided by
Landlord, subject, however, to compliance with all rules and regulations as are
prescribed from time to time by Landlord.  Landlord shall at all times during
the Term have exclusive control of the Common Areas, and may restrain or permit
any use or occupancy, except as authorized by Landlord’s rules and regulations. 
Tenant shall keep the Common Areas clear of any obstruction or unauthorized use
related to Tenant’s operations or use of Premises, including without limitation,
planters and furniture.  Nothing in this Lease shall be deemed to impose
liability upon Landlord for any damage to or loss of the property of, or for any
injury to, Tenant, its invitees or employees.  Landlord may temporarily close
any portion of the Common Areas for repairs, remodeling and/or alterations, to
prevent a public dedication or the accrual of prescriptive rights, or for any
other reason deemed sufficient by Landlord, without liability to Tenant. 
Landlord’s temporary closure of any portion of the Common Areas for such
purposes shall not deprive Tenant of reasonable access to the Premises.

SECTION 6.4.      PARKING.  Tenant shall be entitled to the number of vehicle
parking spaces set forth in Item 15 of the Basic Lease Provisions, which spaces
shall be unreserved and unassigned, on those portions of the Common Areas
designated by Landlord for parking.  Tenant shall not use more parking spaces
than such number.  All parking spaces shall be used only for parking of vehicles
no larger than full size passenger automobiles, sport utility vehicles or pickup
trucks.  Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees to be loaded, unloaded or parked in areas other than those designated
by Landlord for such activities.  If Tenant permits or allows any of the
prohibited activities described above, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that Landlord may
have, to remove or tow away the vehicle involved and charge the costs to
Tenant.  Parking within the Common Areas shall be limited to striped parking
stalls, and no parking shall be permitted in any driveways, access ways or in
any area which would prohibit or impede the free flow of traffic within the
Common Areas.  There shall be no parking of any vehicles for longer than a
forty-eight (48) hour period unless otherwise authorized by Landlord, and
vehicles which have been abandoned or parked in violation of the terms hereof
may be towed away at the owner’s expense.  Nothing contained in this Lease shall
be deemed to create liability upon Landlord for any damage to motor vehicles of
visitors or employees, for any loss of property from within those motor
vehicles, or for any injury to Tenant, its visitors or employees, unless
ultimately determined to be caused by the sole active negligence or willful
misconduct of Landlord.  Landlord shall have the right to establish, and from
time to time amend, and to enforce against all users all reasonable rules and
regulations (including the designation of areas for employee parking) that
Landlord may deem necessary and advisable for the proper and efficient operation
and maintenance of parking within the Common Areas.  Landlord shall have the
right to construct, maintain and operate lighting facilities within the parking
areas; to change the area, level, location and arrangement of the parking areas
and improvements therein; to restrict parking by tenants, their officers, agents
and employees to employee parking areas; after the expiration of the initial
48-month Term of this Lease, to enforce parking charges (by operation of meters
or otherwise); and to do and perform such other acts in and to the parking areas
and improvements therein as, in the use of good business judgment, Landlord
shall determine to be advisable.  Any person using the parking area shall
observe all directional signs and arrows and any posted speed limits.  In no
event shall Tenant interfere with the use and enjoyment of the parking area by
other tenants of the Project or their

12


--------------------------------------------------------------------------------


employees or invitees.  Parking areas shall be used only for parking vehicles. 
Washing, waxing, cleaning or servicing of vehicles, or the storage of vehicles
for longer than 48-hours, is prohibited unless otherwise authorized by
Landlord.  Tenant shall be liable for any damage to the parking areas caused by
Tenant or Tenant’s employees, suppliers, shippers, customers or invitees,
including without limitation damage from excess oil leakage.  Tenant shall have
no right to install any fixtures, equipment or personal property in the parking
areas.

SECTION 6.5.      CHANGES AND ADDITIONS BY LANDLORD.  Landlord reserves the
right to make alterations or additions to the Building or the Project, or to the
attendant fixtures, equipment and Common Areas.  Landlord may at any time
relocate or remove any of the various buildings, parking areas, and other Common
Areas, and may add buildings and areas to the Project from time to time.  No
change shall entitle Tenant to any abatement of rent or other claim against
Landlord.  No such change shall: (i) deprive Tenant of reasonable access to or
use of the Premises, (ii) materially impair the visibility of Tenant’s exterior
signage, or (iii) reduce the number or size of Tenant’s parking spaces granted
under this Lease in any material manner, without Tenant’s prior written consent
which shall not be unreasonably withheld.


ARTICLE VII.  MAINTAINING THE PREMISES

SECTION 7.1.      TENANT’S MAINTENANCE AND REPAIR.  Tenant at its sole expense
shall maintain and make all repairs and replacements necessary to keep the
Premises in the condition as existed on the Commencement Date (or on any later
date that the improvements may have been installed), excepting ordinary wear and
tear, including without limitation all interior glass, doors, door closures,
hardware, fixtures, electrical, plumbing, fire extinguisher equipment and other
equipment installed in the Premises and all Alterations constructed by Tenant
pursuant to Section 7.3 below.  Any damage or deterioration of the Premises
shall not be deemed ordinary wear and tear if the same could have been prevented
by good maintenance practices by Tenant.  As part of its maintenance obligations
hereunder, Tenant shall assure that the Premises remain free of moisture
conditions which could cause mold and promptly repair any moisture conditions
occurring within the Premises, and Tenant shall, at Landlord’s request, provide
Landlord with copies of all maintenance schedules, reports and notices prepared
by, for or on behalf of Tenant.  All repairs and replacements shall be at least
equal in quality to the original work, shall be made only by a licensed
contractor approved in writing in advance by Landlord and shall be made only at
the time or times approved by Landlord.  Any contractor utilized by Tenant shall
be subject to Landlord’s standard requirements for contractors, as modified from
time to time.  Landlord may impose reasonable restrictions and requirements with
respect to repairs and replacements, as provided in Section 7.3, and the
provisions of Section 7.4 shall apply to all repairs and replacements. 
Alternatively, Landlord may elect to perform any repair and maintenance of the
electrical and mechanical systems and any air conditioning, ventilating or
heating equipment serving the Premises and include the cost thereof as part of
Tenant’s Share of Operating Expenses.  If Tenant fails to properly maintain
and/or repair the Premises as herein provided following Landlord’s notice and
the expiration of the applicable cure period (or earlier if Landlord determines
that such work must be performed prior to such time in order to avoid damage to
the Premises or Building or other detriment), then Landlord may elect, but shall
have no obligation, to perform any repair or maintenance required hereunder on
behalf of Tenant and at Tenant’s expense, and Tenant shall reimburse Landlord
upon demand for all costs incurred.

SECTION 7.2.      LANDLORD’S MAINTENANCE AND REPAIR.  Subject to Section 7.1 and
Article XI, Landlord shall provide service, maintenance and repair with respect
to any air conditioning, ventilating or heating equipment which serves the
Premises (exclusive, however, of supplemental HVAC equipment serving only the
Premises), and shall maintain in good repair the roof, foundations, footings,
the exterior surfaces of the exterior walls of the Building (including exterior
glass), the structural, electrical and mechanical systems (including elevators,
if any, serving the Building), except that Tenant at its expense shall make all
repairs which Landlord deems reasonably necessary as a result of the act or
negligence of Tenant, its agents, employees, invitees, subtenants or
contractors.  Landlord shall have the right to employ or designate any reputable
person or firm, including any employee or agent of Landlord or any of Landlord’s
affiliates or divisions, to perform any service, repair or maintenance
function.  Landlord need not make any other improvements or repairs except as
specifically required under this Lease, and nothing contained in this Section
shall limit Landlord’s right to reimbursement from Tenant for maintenance,
repair costs and replacement costs as provided elsewhere in this Lease.  Tenant
understands that it shall not perform any maintenance or make any repairs or
replacements at Landlord’s expense and shall have no right to any rental offset
for any maintenance, repairs or replacements performed by Tenant.  Tenant
further understands that Landlord shall not be required to make any repairs to
the roof, foundations, footings, the exterior surfaces of the exterior walls of
the Building (excluding exterior glass), or structural, electrical or mechanical
systems unless and until Tenant has notified Landlord in writing of the need for
such repair, and Landlord shall have a reasonable period of time thereafter to
commence and complete said repair, if warranted.  All costs of any maintenance,
repairs and replacements on the part of Landlord provided hereunder shall be
considered part of Project Costs.  Tenant further agrees that if Tenant fails to
report any such need for repair in writing within sixty (60) days of its
discovery by Tenant, Tenant shall be responsible for any costs and expenses and
other damages related to such repair which are in excess of those which would
have resulted had such need for repair been reported to Landlord within such
sixty (60) day period.

SECTION 7.3.      ALTERATIONS.  Except as otherwise provided in this Section,
Tenant shall make no alterations, additions, fixtures or improvements
(“Alterations”) to the Premises or the Building without the prior written
consent of Landlord, which consent may be granted or withheld in Landlord’s sole
and absolute discretion.  In the event that any requested Alteration would
result in a change from Landlord’s building standard materials and
specifications for the Project (“Standard Improvements”), Landlord may withhold
consent to such Alteration in its sole and absolute discretion.  In the event
Landlord so consents to a change from the Standard Improvements (such change
being referred to as a “Non-Standard Improvement”), Tenant shall be responsible
for the cost of replacing such Non-Standard Improvement with the applicable
Standard Improvement (“Replacements”), which

13


--------------------------------------------------------------------------------


Replacements shall be completed prior to the Expiration Date or earlier
termination of this Lease.  Landlord shall not unreasonably withhold, condition
or delay its consent to any Alterations which cost less than Ten Thousand
Dollars ($10,000.00), which Alterations do not (i) affect the exterior of the
Building or outside areas (or be visible from adjoining sites), or (ii) affect
or penetrate any of the structural portions of the Building, including but not
limited to the roof, or (iii) require any change to the basic floor plan of the
office portion of the Premises (including, without limitation, the adding of any
additional “office” square footage to the Premises) or any change to any
structural or mechanical systems of the Premises, or (iv) fail to comply with
any applicable governmental requirements or require any governmental permit as a
prerequisite to the construction thereof, or (v) result in the Premises
requiring building services beyond the level normally provided to other tenants,
or (vi) interfere in any manner with the proper functioning of, or Landlord’s
access to, any mechanical, electrical, plumbing, elevator or HVAC systems,
facilities or equipment located in or serving the Building, or (vii) diminish
the value of the Premises including, without limitation, using lesser quality
materials than those existing in the Premises, or (viii) alter or replace
Standard Improvements.  Landlord may impose any condition to its consent,
including but not limited to a requirement that the installation and/or removal
of all Alterations and Replacements be covered by a lien and completion bond
satisfactory to Landlord in its sole and absolute discretion and requirements as
to the manner and time of performance of such work.  Landlord shall in all
events, whether or not Landlord’s consent is required, have the right to approve
prior to the commencement of any work the contractor performing the installation
and removal of Alterations and Replacements and Tenant shall not permit any
contractor not approved by Landlord to perform any work on the Premises or on
the Building.  Tenant shall obtain all required permits for the installation and
removal of Alterations and Replacements and shall perform the installation and
removal of Alterations and Replacements in compliance with all applicable laws,
regulations and ordinances, including without limitation the Americans with
Disabilities Act, all covenants, conditions and restrictions affecting the
Project, and the Rules and Regulations as described in Article XVII.  Tenant
understands and agrees that Landlord shall be entitled to a supervision fee in
the amount of five percent (5%) of the cost of such Alterations either requiring
a permit from the City of Irvine or affecting any mechanical, electrical,
plumbing or HVAC systems, facilities or equipment located in or serving the
Building.  Under no circumstances shall Tenant make any Alterations or
Replacements which incorporate any Hazardous Materials, including without
limitation asbestos-containing construction materials into the Premises, the
Building or the Common Area.  In no event shall Tenant prosecute any Alterations
that result in picketing or labor demonstrations in or about the Building or
Project.  If any governmental entity requires, as a condition to any proposed
Alterations or Replacements by Tenant, that improvements be made to the Common
Areas, and if Landlord consents to such improvements to the Common Areas (which
consent may be withheld in the sole and absolute discretion of Landlord), then
Tenant shall, at Tenant’s sole expense, make such required improvements to the
Common Areas in such manner, utilizing such materials, and with such
contractors, architects and engineers as Landlord may require in its sole and
absolute discretion.  Landlord shall have the right, but not the obligation, to
elect to make any such improvements to be made to the Common Areas at Tenant’s
expense, in which case Tenant shall reimburse Landlord upon demand for all costs
incurred in making such improvements.  Any request for Landlord’s consent to any
proposed Alterations shall be made in writing and shall contain architectural
plans describing the work in detail reasonably satisfactory to Landlord. 
Landlord may elect to cause its architect to review Tenant’s architectural
plans, and the reasonable cost of that review shall be reimbursed by Tenant. 
Should the work proposed by Tenant and consented to by Landlord modify the basic
floor plan of the Premises, then Tenant shall, at its expense, furnish Landlord
with as-built drawings and CAD disks compatible with Landlord’s systems and
standards.  Unless Landlord otherwise agrees in writing, all Alterations made or
affixed to the Premises, the Building or to the Common Areas (excluding moveable
trade fixtures and furniture), including without limitation all Tenant
Improvements constructed pursuant to the Work Letter (except as otherwise
provided in the Work Letter) and all telephone and data cabling, shall become
the property of Landlord and shall be surrendered with the Premises at the end
of the Term; except that Landlord may, by notice to Tenant given either prior to
or following the expiration or termination of this Lease, require Tenant to
remove by the Expiration Date, or sooner termination date of this Lease, or
within ten (10) days following notice to Tenant that such removal is required if
notice is given following the Expiration Date or sooner termination, all or any
of the Alterations installed either by Tenant or by Landlord at Tenant’s
request, including without limitation all telephone and data cabling, and to
repair any damage to the Premises, the Building or the Common Areas arising from
that removal and restore the Premises to their condition prior to making such
Alterations.

Notwithstanding the provisions of this Section 7.3 to the contrary, Landlord
shall not have the right to require Tenant to remove any of the components of
the initial Tenant Improvements to the Premises, except to the extent provided
in the Work Letter attached hereto.

SECTION 7.4.      MECHANIC’S LIENS.  Tenant shall keep the Premises free from
any liens arising out of any services or work performed, materials furnished, or
obligations incurred by or for Tenant.  Upon request by Landlord, Tenant shall
promptly (but in no event later than five (5) business days following such
request) cause any such lien to be released by posting a bond in accordance with
California Civil Code Section 3143 or any successor statute.  In the event that
Tenant shall not, within thirty (30) days following the imposition of any lien,
cause the lien to be released of record by payment or posting of a proper bond,
Landlord shall have, in addition to all other available remedies, the right to
cause the lien to be released by any means it deems proper, including payment of
or defense against the claim giving rise to the lien.  All reasonable and actual
expenses so incurred by Landlord, including Landlord’s reasonable attorneys’
fees, and any consequential or other damages incurred by Landlord arising out of
such lien, shall be reimbursed by Tenant upon demand, together with interest
from the date of payment by Landlord at the maximum rate permitted by law until
paid.  Tenant shall give Landlord no less than twenty (20) days’ prior notice in
writing before commencing construction of any kind on the Premises or Common
Areas and shall again notify Landlord that construction has commenced, such
notice to be given on the actual date on which construction commences, so that
Landlord may post and maintain notices of nonresponsibility on the Premises or
Common Area, as applicable, which notices Landlord shall have the right to post
and which Tenant agrees it shall not disturb.  Tenant shall also provide
Landlord notice in writing within ten (10) days following the date on which such
work is substantially completed.  The provisions of this Section shall expressly
survive the expiration or sooner termination of this Lease.

14


--------------------------------------------------------------------------------


SECTION 7.5.      ENTRY AND INSPECTION.  Landlord shall at all reasonable times,
upon at least 24 hours prior written or oral notice (except in emergencies, when
no notice shall be required) have the right to enter the Premises to inspect
them, to supply services in accordance with this Lease, to perform any work
required or permitted to be performed by Landlord within the Premises, to have
access to install, repair, maintain, replace or remove all electrical and
mechanical installations of Landlord and to protect the interests of Landlord in
the Premises, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the last one hundred and eighty (180) days of
the Term or when an Event of Default exists, to prospective tenants), all
without being deemed to have caused an eviction of Tenant and without abatement
of rent except as provided elsewhere in this Lease.  Landlord shall have the
right, if desired, to retain a key which unlocks all of the doors in the
Premises, excluding Tenant’s vaults and safes, and Landlord shall have the right
to use any and all means which Landlord may deem proper to open the doors in an
emergency in order to obtain entry to the Premises, and any entry to the
Premises obtained by Landlord as provided in this Section 7.5 shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or any eviction of Tenant from the Premises.


ARTICLE VIII.  TAXES AND ASSESSMENTS ON TENANT’S PROPERTY

Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes and assessments levied against all personal property of
Tenant located in the Premises, and, if required by Landlord, against all
Non-Standard Improvements to the Premises (as defined in Section 7.3) made by
Landlord or Tenant, and against any Alterations (as defined in Section 7.3) made
to the Premises or the Building by or on behalf of Tenant.  If requested by
Landlord, Tenant shall cause its personal property, Non-Standard Improvements
and Alterations to be assessed and billed separately from the real property of
which the Premises form a part.  If any taxes required to be paid by Tenant on
Tenant’s personal property, Non-Standard Improvements and/or Alterations are
levied against Landlord or Landlord’s property and if Landlord pays the same, or
if the assessed value of Landlord’s property is increased by the inclusion of a
value placed upon Tenant’s personal property, Non-Standard Improvements and/or
Alterations and if Landlord pays the taxes based upon the increased assessment,
Landlord shall have the right to require that Tenant pay to Landlord the taxes
so levied against Landlord or the proportion of the taxes resulting from the
increase in the assessment.  In calculating what portion of any tax bill which
is assessed against Landlord separately, or Landlord and Tenant jointly, is
attributable to Tenant’s Non-Standard Improvements, Alterations and personal
property, Landlord’s reasonable determination shall be conclusive.


ARTICLE IX.  ASSIGNMENT AND SUBLETTING


SECTION 9.1.      RIGHTS OF PARTIES.

(a)           Notwithstanding any provision of this Lease to the contrary, and
except as to transfers expressly permitted without Landlord’s consent pursuant
to Section 9.4, Tenant will not, either voluntarily or by operation of law,
assign, sublet, encumber, or otherwise transfer all or any part of Tenant’s
interest in this Lease or the Premises, or permit the Premises to be occupied by
anyone other than Tenant, without Landlord’s prior written consent, which
consent shall not unreasonably be withheld or conditioned in accordance with the
provisions of Section 9.1(b).  No assignment (whether voluntary, involuntary or
by operation of law), subletting or other transfer shall be valid or effective
without Landlord’s prior written consent and, at Landlord’s election, any such
assignment, subletting or other transfer shall be void and of no force and
effect and any such attempted assignment, subletting or other transfer shall
constitute an Event of Default of this Lease.  Landlord shall not be deemed to
have given its consent to any assignment, subletting or other transfer by any
course of action, including without limitation its acceptance of rent or any
other payment due under this Lease from any person or entity other than Tenant
or its acceptance of any name for listing in the Building directory, other than
Landlord’s written consent.  To the extent not prohibited by provisions of the
Bankruptcy Code, 11 U.S.C. Section 101 et seq., (the “Bankruptcy Code”),
including Section 365(f)(1), Tenant on behalf of itself and its creditors,
administrators and assigns waives the applicability of Section 365(e) of the
Bankruptcy Code unless the proposed assignee of the Trustee for the estate of
the bankrupt meets Landlord’s standard for consent as set forth in Section
9.1(b) of this Lease.  If this Lease is assigned to any person or entity
pursuant to the provisions of the Bankruptcy Code, any and all monies or other
considerations to be delivered in connection with the assignment shall be
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code.  Any person or entity to which this Lease is
assigned pursuant to the provisions of the Bankruptcy Code shall be deemed to
have assumed all of the obligations arising under this Lease on and after the
date of the assignment, and shall upon demand execute and deliver to Landlord an
instrument confirming that assumption.

(b)           If Tenant desires to assign, sublease or otherwise transfer an
interest in this Lease or the Premises, it shall first notify Landlord of its
desire and shall submit in writing to Landlord:  (i) the name and address of the
proposed assignee, subtenant or transferee; (ii) the nature of any proposed
assignee’s, subtenant’s or transferee’s business to be carried on in the
Premises; (iii) the terms and provisions of any proposed assignment, sublease or
other transfer, including a copy of the proposed assignment, sublease or
transfer form; (iv) evidence that the proposed assignee, subtenant or transferee
will comply with the requirements of Exhibit D hereto; (v) a completed
Environmental Questionnaire from the proposed assignee, subtenant or transferee;
(vi) any other reasonable information requested in writing by Landlord and
reasonably related to the transfer and (vii) the fee described in Section
9.1(e).  Except as provided in Section 9.1(c), Landlord shall not unreasonably
withhold, condition or delay  its consent, provided that the parties agree that
it shall be reasonable for Landlord to withhold its consent if:  (1) the use of
the Premises will not be consistent with the provisions of this Lease or with
Landlord’s commitment to other tenants of the Building and Project; (2) the
proposed assignee has not demonstrated to the reasonable satisfaction of

15


--------------------------------------------------------------------------------


Landlord that it is financially responsible to undertake and perform the
obligations under this Lease, or the proposed assignee, subtenant or transferee
has failed to submit to Landlord all reasonable information as requested by
Landlord concerning the proposed assignee, subtenant or transferee, including,
but not limited to, a certified balance sheet of the proposed assignee,
subtenant or transferee as of a date within ninety (90) days of the request for
Landlord’s consent, statements of income or profit and loss of the proposed
assignee, subtenant or transferee for the two-year period preceding the request
for Landlord’s consent, and/or a certification signed by the proposed assignee,
subtenant or transferee that it has not been evicted from any other leased
premises for the 3-year period preceding the request for Landlord’s consent; (3)
the proposed subtenant, assignee or transferee is an existing tenant of the
Building or Project with whom Landlord is actively negotiating to expand or
relocate within the Building or Project, or a prospect with whom Landlord is
actively negotiating to become a tenant at the Building or Project; or (4) the
proposed assignment, sublease or transfer will impose additional burdens or
adverse tax effects on Landlord.  Tenant’s exterior signage rights are personal
to Tenant and may not be assigned or transferred to any assignee of this Lease
or subtenant of the Premises.  Notwithstanding the foregoing, said exterior
signage rights may be assigned in connection with a “Permitted Transfer,”
provided that Landlord shall have the right of prior approval that such signage
continues to comply with the Signage Criteria and the other requirements of
Section 5.2 of this Lease, and provided further that any name and/or graphics on
such signage do not materially devalue the Project as determined by Landlord in
its sole and absolute discretion.

If Landlord consents to the proposed transfer, Tenant may within ninety (90)
days after the date of the consent effect the transfer upon the terms described
in the information furnished to Landlord; provided that any material change in
the terms shall be subject to Landlord’s consent as set forth in this Section
9.1.  Landlord shall approve or disapprove any requested transfer within fifteen
(15) business days following receipt of Tenant’s written request, the
information set forth above, and the fee set forth below.

(c)           Notwithstanding the provisions of Section 9.1(b) above, in lieu of
consenting to a proposed assignment of this Lease or a subletting of more than
fifty percent (50%) of the Floor Area of the Premises in the aggregate, Landlord
may elect, within the fifteen (15) business day period permitted for Landlord to
approve or disapprove a requested transfer, to (i) sublease the Premises (or the
portion proposed to be so subleased), or take an assignment of Tenant’s interest
in this Lease, but not in the event that Tenant desires to remain in the portion
of the Premises, upon substantially the same terms as offered to the proposed
subtenant or assignee (excluding terms relating to the purchase of personal
property, the use of Tenant’s name or the continuation of Tenant’s business),
respectively, or (ii) terminate this Lease in its entirety in the event of a
proposed assignment or terminate this Lease as to the portion of the Premises
proposed to be so subleased with a proportionate abatement in the rent payable
under this Lease.  The sublease, assignment or termination elected by Landlord
shall be effective thirty (30) days following written notice by Landlord of its
election.  Landlord may thereafter, at its option, assign, sublet or re-let any
space so sublet, obtained by assignment or obtained by termination to any third
party, including without limitation the proposed transferee of Tenant.  In the
event of any termination of this Lease as to a portion of the Premises pursuant
to this Section 9.1(c), Landlord shall promptly prepare and deliver to Tenant an
amendment to this Lease appropriately amending those provisions of the Lease
affected by such termination, and Tenant shall execute and return same to
Landlord within twenty (20) business days thereafter subject to Tenant’s
reasonable review and approval thereof.

(d)           In the event that Landlord approves the requested assignment,
subletting or other transfer, Landlord shall be entitled to receive fifty
percent (50%) of any amounts paid by the assignee or subtenant, however
described, in excess of (i) the Basic Rent payable by Tenant hereunder, or in
the case of a sublease of a portion of the Premises, in excess of the Basic Rent
reasonably allocable to such portion as determined by Landlord, plus
(ii) Tenant’s direct out-of-pocket costs which Tenant certifies to Landlord have
been paid to provide occupancy related services to such assignee or subtenant of
a nature commonly provided by landlords of similar space, with such costs to be
amortized on a straight-line basis over the then remaining term of this Lease or
any shorter term of any sublease of the Premises or a portion thereof.  The
amounts due Landlord under this Section 9.1(d), shall be payable directly to
Landlord by the assignee or subtenant concurrently with such assignee’s or
subtenant’s payment(s) to Tenant, or, at Landlord’s option, by Tenant within ten
(10) days of Tenant’s receipt thereof.  Landlord shall have the right to review
or audit the books and records of Tenant, or have such books and records
reviewed or audited by an outside accountant, to confirm any such direct
out-of-pocket costs.  In the event that such direct out-of-pocket costs claimed
by Tenant are overstated by more than five percent (5%), Tenant shall reimburse
Landlord for any of Landlord’s costs related to such review or audit.  At
Landlord’s request, a written agreement shall be entered into by and among
Tenant, Landlord and the proposed assignee or subtenant confirming the
requirements of this Section 9.1(d).

(e)           Tenant shall pay to Landlord a fee equal to the greater of (i)
Landlord’s actual and reasonable costs related to such assignment, subletting or
other transfer or (ii) Five Hundred Dollars ($500.00), to process any request by
Tenant for an assignment, subletting or other transfer under this Lease.  Tenant
shall pay Landlord the sum of Five Hundred Dollars ($500.00) concurrently with
Tenant’s request for consent to any assignment, subletting or other transfer,
and Landlord shall have no obligation to consider such request unless
accompanied by such payment.  Tenant shall pay Landlord upon demand any costs in
excess of such payment to the extent Landlord’s actual and reasonable costs
related to such request exceeds $500.00.  Such fee is hereby acknowledged as a
reasonable amount to reimburse Landlord for its costs of review and evaluation
of a proposed transfer.

SECTION 9.2.      EFFECT OF TRANSFER.  No assignment, subletting or other
transfer, even with the consent of Landlord, shall relieve Tenant of its
obligation to pay rent and to perform all its other obligations under this
Lease.  Moreover, Tenant shall indemnify and hold Landlord harmless, as provided
in Section 10.3, for any act or omission by an assignee, subtenant or
transferee.  Each assignee, other than Landlord, shall assume all obligations of
Tenant under this Lease and shall be liable jointly and severally with Tenant
for the payment of all rent, and for

16


--------------------------------------------------------------------------------


the due performance of all of Tenant’s obligations, under this Lease.  No
assignment, subletting or transfer shall be effective or binding on Landlord
unless documentation in form and substance satisfactory to Landlord in its
reasonable discretion evidencing the transfer, and in the case of an assignment,
the assignee’s assumption of the obligations of Tenant under this Lease, is
delivered to Landlord, and both the assignee/subtenant and Tenant deliver to
Landlord an executed consent to transfer instrument prepared by Landlord and
consistent with the requirements of this Article.  Consent by Landlord to one or
more transfers shall not operate as a waiver or estoppel to the future
enforcement by Landlord of its rights under this Lease or as a consent to any
subsequent transfer.

SECTION 9.3.      SUBLEASE REQUIREMENTS.  The following terms and conditions
shall apply to any subletting by Tenant of all or any part of the Premises and
shall be deemed included in each sublease:

(a)           Each and every provision contained in this Lease (other than with
respect to the payment of rent hereunder) is incorporated by reference into and
made a part of such sublease, with “Landlord” hereunder meaning the sublandlord
therein and “Tenant” hereunder meaning the subtenant therein.

(b)           Tenant hereby irrevocably assigns to Landlord all of Tenant’s
interest in all rentals and income arising from any sublease of the Premises,
and Landlord may collect such rent and income and apply the same toward Tenant’s
obligations under this Lease; provided, however, that until there is an Event of
Default by Tenant, Tenant shall have the right to receive and collect the
sublease rentals.  Landlord shall not, by reason of this assignment or the
collection of sublease rentals, be deemed liable to the subtenant for the
performance of any of Tenant’s obligations under the sublease.  Tenant hereby
irrevocably authorizes and directs any subtenant, upon receipt of a written
notice from Landlord stating that an Event of Default exists in the performance
of Tenant’s obligations under this Lease, to pay to Landlord all sums then and
thereafter due under the sublease.  Tenant agrees that the subtenant may rely on
that notice without any duty of further inquiry and notwithstanding any notice
or claim by Tenant to the contrary.  Tenant shall have no right or claim against
the subtenant or Landlord for any rentals so paid to Landlord.

(c)           In the event of the termination of this Lease for any reason,
including without limitation as the result of an Event of Default by Tenant or
by the mutual agreement of Landlord and Tenant, Landlord may, at its sole
option, take over Tenant’s entire interest in any sublease and, upon notice from
Landlord, the subtenant shall attorn to Landlord.  In no event, however, shall
Landlord be liable for any previous act or omission by Tenant under the sublease
or for the return of any advance rental payments or deposits under the sublease
that have not been actually delivered to Landlord, nor shall Landlord be bound
by any sublease modification executed without Landlord’s consent or for any
advance rental payment by the subtenant in excess of one month’s rent.  The
provisions of this Lease (other than with respect to the payment of rent),
including without limitation those pertaining to insurance and indemnification,
shall be deemed incorporated by reference into the sublease despite the
termination of this Lease.  In the event Landlord does not elect to take over
Tenant’s interest in a sublease in the event of any such termination of this
Lease, such sublease shall terminate concurrently with the termination of this
Lease and such subtenant shall have no further rights under such sublease and
Landlord shall have no obligations to such subtenant.

SECTION 9.4.      CERTAIN TRANSFERS.  The following shall be deemed to
constitute an assignment of this Lease; (a) the sale of all or substantially all
of Tenant’s assets (other than bulk sales in the ordinary course of business),
(b) if Tenant is a corporation, an unincorporated association, a limited
liability company or a partnership, the transfer, assignment or hypothecation of
any stock or interest in such corporation, association, limited liability
company or partnership in the aggregate of twenty-five percent (25%) (except for
publicly traded shares of stock constituting a transfer of twenty-five percent
(25%) or more in the aggregate, so long as no change in the controlling interest
of Tenant occurs as a result thereof), or (c) any other direct or indirect
change of control of Tenant, including, without limitation, change of control of
Tenant’s parent company or a merger by Tenant or its parent company. 
Notwithstanding anything to the contrary contained above, Tenant shall have the
right, without Landlord’s consent, but upon ten (10) days prior notice to
Landlord, to (A) sublet all or part of the Premises to any entity which controls
Tenant, is controlled by Tenant or is under common control with Tenant
(collectively, a “Tenant Affiliate”), (B) assign its interest under this Lease
to a Tenant Affiliate, or to a successor entity into which or with which Tenant
is merged or consolidated or which acquires substantially all of Tenant’s assets
or property, or (C) effectuate any public offering of Tenant’s stock on the New
York Stock Exchange or in the NASDAQ over the counter market (collectively, a
“Permitted Transfer”); provided that in the event of a Permitted Transfer
pursuant to clause (B) above, the net worth of the Tenant Affiliate or successor
or reorganized entity after such Permitted Transfer is at least equal to the
greater of the net worth of Tenant as of the execution of this Lease or the net
worth of Tenant immediately prior to the date of such Permitted Transfer,
evidence of which, satisfactory to Landlord, shall be presented to Landlord with
Tenant’s notice of such Permitted Transfer.  Tenant shall provide to Landlord,
prior to any such Permitted Transfer, such assignment documentation and other
information as Landlord may reasonably require in connection therewith, and all
of the terms and requirements of Section 9.2 and 9.3 (but not of Section 9.1)
shall apply with respect to such Permitted Transfer.  Nothing contained in the
foregoing is intended to nor shall permit Tenant to transfer its interest under
this Lease as part of a fraud or subterfuge to intentionally avoid its
obligations under this Lease.


ARTICLE X.  INSURANCE AND INDEMNITY

SECTION 10.1.    TENANT’S INSURANCE.  Tenant, at its sole cost and expense,
shall provide and maintain in effect the insurance described in Exhibit D. 
Evidence of that insurance must be delivered to Landlord prior to the
Commencement Date or any earlier date on which Tenant may enter upon or take
possession of the Premises for any reason whatsoever.

17


--------------------------------------------------------------------------------


SECTION 10.2.    LANDLORD’S INSURANCE.  Landlord may, at its election, provide
any or all of the following types of insurance, with or without deductible and
in amounts and coverages as may be determined by Landlord in its sole and
absolute discretion:  property insurance, subject to standard exclusions,
covering the Building and/or Project, and such other risks as Landlord or its
mortgagees may from time to time deem appropriate, including coverage for the
Tenant Improvements constructed by Landlord pursuant to the Work Letter (if any)
attached hereto, and commercial general liability coverage.  Landlord shall not
be required to carry insurance of any kind on Tenant’s Alterations or on
Tenant’s other property, including, without limitation, Tenant’s trade fixtures,
furnishings, equipment, signs and all other items of personal property, and
Landlord shall not be obligated to repair or replace that property should damage
occur.  All proceeds of insurance maintained by Landlord upon the Building
and/or Project shall be the property of Landlord, whether or not Landlord is
obligated to or elects to make any repairs.  At Landlord’s option, Landlord may
self-insure all or any portion of the risks for which Landlord may elect to
provide insurance hereunder.

SECTION 10.3.    TENANT’S INDEMNITY.  To the fullest extent permitted by law,
Tenant shall defend, indemnify, protect, save and hold harmless Landlord, its
agents, and any and all affiliates of Landlord, including, without limitation,
any corporations or other entities controlling, controlled by or under common
control with Landlord, from and against any and all claims, demands, actions,
losses, liabilities, costs or expenses arising either before or after the
Commencement Date from: Tenant’s use or occupancy of the Premises, the Building
or the Common Areas, including, without limitation, the use by Tenant, its
agents, employees, invitees or licensees of any recreational facilities within
the Common Areas; the conduct of Tenant’s business; any activity, work, or thing
done, permitted or suffered by Tenant or its agents, employees, invitees or
licensees in or about the Premises, the Building or the Common Areas; any Event
of Default in the performance of any obligation on Tenant’s part to be performed
under this Lease; or any act or negligence of Tenant or its agents, employees,
visitors, patrons, guests, invitees or licensees.  Landlord may, at its option,
require Tenant to assume Landlord’s defense in any claim, action or proceeding
covered by this Section through counsel satisfactory to Landlord.  The
provisions of this Section shall expressly survive the expiration or sooner
termination of this Lease.  Tenant’s obligations under this Section shall not
apply in the event that the claim, demand, action, loss, liability, cost or
expense is caused solely by the active negligence or willful misconduct of
Landlord.

SECTION 10.4.    LANDLORD’S NONLIABILITY.  Landlord, its agents, and any and all
affiliates of Landlord, shall not be liable to Tenant, its employees, agents
and/or invitees, and Tenant hereby waives all claims against Landlord, its
agents, and any and all affiliates of Landlord, for and knowingly assumes the
risk of loss of or damage to any property, or loss or interruption of business
or income, or any other loss, cost, damage, injury or liability whatsoever
(including without limitation any consequential damages and lost profit or
opportunity costs), resulting from, but not limited to, Acts of God, acts of
civil disobedience or insurrection, acts or omissions of third parties and/or of
other tenants within the Project or their agents, employees, contractors, guests
or invitees, fire, explosion, falling plaster, steam, gas, electricity, water or
rain which may leak or flow from or into any part of the Premises, mold, or from
the breakage, leakage, obstruction or other defects of the pipes, sprinklers,
wires, appliances, plumbing, air conditioning, electrical works, roof, windows
or other fixtures in the Building (whether the damage or injury results from
conditions arising in the Premises or in other portions of the Building),
regardless of the negligence of Landlord, its agents or any and all affiliates
of Landlord in connection with any of the foregoing.  It is understood that any
such condition may require the temporary evacuation or closure of all or a
portion of the Building.  Landlord shall have no liability whatsoever (including
without limitation consequential damages and lost profit or opportunity costs)
and, except as provided in Sections 11.1 and 12.1 below, there shall be no
abatement of rent, by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements to
any portion of the Building, including repairs to the Premises, nor shall any
related activity by Landlord constitute an actual or constructive eviction.  In
making repairs, alterations or improvements, however, Landlord shall interfere
as little as reasonably practicable with the conduct of Tenant’s business in the
Premises.  Should Tenant elect to receive any service or products from a
concessionaire, licensee or third party tenant of Landlord, Landlord shall have
no liability for any services or products so provided or for any breach of
contract by such third party provider.  Neither Landlord nor its agents shall be
liable for interference with light or other similar intangible interests. 
Tenant shall immediately notify Landlord in case of fire or accident in the
Premises, the Building or the Project and of defects in any improvements or
equipment.

SECTION 10.5.    WAIVER OF SUBROGATION.  Landlord and Tenant each hereby waives
all rights of recovery against the other and the other’s agents on account of
loss and damage occasioned to the property of such waiving party to the extent
that the waiving party is entitled to proceeds for such loss or damage under any
property insurance policies carried or required to be carried by the provisions
of this Lease; provided however, that the foregoing waiver shall not apply to
the extent of Tenant’s obligations to pay deductibles under any such policies
and this Lease.  By this waiver it is the intent of the parties that neither
Landlord nor Tenant shall be liable to any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or damage
insured against under any property insurance policies contemplated by this
Lease, even though such loss or damage might be occasioned by the negligence of
such party, its agents, employees, contractors, guests or invitees.


ARTICLE XI.  DAMAGE OR DESTRUCTION

SECTION 11.1.    RESTORATION.

(a)           If the Premises or the Building or a part thereof are materially
damaged by any fire, flood, earthquake or other casualty, Landlord shall have
the right to terminate this Lease upon written notice to Tenant if:  (i)
Landlord reasonably determines that proceeds necessary to pay the full cost of
repair are not available from Landlord’s insurance, including without limitation
earthquake insurance, plus such additional amounts Tenant elects, at its option,
to contribute, excluding however the deductible (for which Tenant shall be
responsible for Tenant’s

18


--------------------------------------------------------------------------------


Share); (ii) Landlord reasonably determines that the Premises cannot, with
reasonable diligence, be fully repaired by Landlord (or cannot be safely
repaired because of the presence of hazardous factors, including without
limitation Hazardous Materials, earthquake faults, and other similar dangers)
within two hundred seventy (270) days after the date of the damage; (iii) an
Event of Default by Tenant has occurred; or (iv) the material damage occurs
during the final twelve (12) months of the Term.  Landlord shall notify Tenant
in writing (“Landlord’s Notice”) within sixty (60) days after the damage occurs
as to (A) whether Landlord is terminating this Lease as a result of such
material damage and (B) if Landlord is not terminating this Lease, the number of
days within which Landlord estimates that the Premises, with reasonable
diligence, are likely to be fully repaired.  In the event Landlord elects to
terminate this Lease, this Lease shall terminate as of the date specified for
termination by Landlord’s Notice (which termination date shall in no event be
later than sixty (60) days following the date of the damage, or, if no such date
is specified, such termination shall be the date of Landlord’s Notice).

(b)           If Landlord has the right to terminate this Lease pursuant to
Section 11.1(a) and does not elect to so terminate this Lease, and provided that
at the time of Landlord’s Notice neither an Event of Default exists nor has
Landlord delivered to Tenant a notice of any failure by Tenant to fulfill an
obligation under this Lease which, unless cured by Tenant within the applicable
grace period, would constitute an Event of Default, then within thirty (30) days
following delivery of Landlord’s Notice pursuant to Section 11.1(a), Tenant may
elect to terminate this Lease by written notice to Landlord, but only if (i)
Landlord’s Notice specifies that Landlord has determined that the Premises
cannot be repaired, with reasonable diligence, within two hundred seventy (270)
days after the date of damage or (ii) the casualty has occurred within the final
twelve (12) months of the Term and such material damage has a materially adverse
impact on Tenant’s continued use of the Premises.  If Tenant fails to provide
such termination notice within such thirty (30) day period, Tenant shall be
deemed to have waived any termination right under this Section 1l.1(b) or any
other applicable law.

(c)           In the event that neither Landlord nor Tenant terminates this
Lease pursuant to this Section 11.1 as a result of material damage to the
Building or Premises resulting from a casualty, Landlord shall repair all
material damage to the Premises or the Building as soon as reasonably possible
and this Lease shall continue in effect for the remainder of the Term.  Subject
to any provision to the contrary in the Work Letter, such repair by Landlord
shall include repair of material damage to the Tenant Improvements constructed
pursuant to the Work Letter.  Landlord’s repair of material damage shall be at
Landlord’s sole cost and expense except for any insurance deductible (for which
Tenant shall be responsible for Tenant’s Share).  Landlord shall have the right,
but not the obligation, to repair or replace any other leasehold improvements
made by Tenant or any Alterations (as defined in Section 7.3) constructed by
Tenant as part of Landlord’s repair of material damage, in which case Tenant
shall make available to Landlord upon demand insurance proceeds from insurance
required to be maintained by Tenant.  If Landlord elects to repair or replace
such leasehold improvements and/or Alterations, all insurance proceeds available
for such repair or replacement shall be made available to Landlord.  Landlord
shall have no liability to Tenant in the event that the Premises or the Building
has not been fully repaired within the time period specified by Landlord in
Landlord’s Notice to Tenant as described in Section 11.1(a).  Notwithstanding
the provisions of this Article XI, the repair of damage to the Premises to the
extent such damage is not material shall be governed by Sections 7.1 and 7.2.

(d)           Commencing on the date of such material damage to the Building,
and ending on the sooner of the date the damage is repaired or the date this
Lease is terminated, the rental to be paid under this Lease shall be abated in
the same proportion that the Floor Area of the Premises that is rendered
unusable by the damage from time to time bears to the total Floor Area of the
Premises, as determined by Landlord, but only to the extent that Landlord is
entitled to reimbursement from the proceeds of the business interruption
insurance required to be maintained by Tenant pursuant to Exhibit D.

(e)           Landlord shall not be required to repair or replace any
improvements or fixtures that Tenant is obligated to repair or replace pursuant
to Section 7.1 or any other provision of this Lease and Tenant shall continue to
be obligated to so repair or replace any such improvements or fixtures,
notwithstanding any provisions to the contrary in this Article XI.  In addition,
but subject to the provisions of Section 10.5, in the event the damage or
destruction to the Premises or Building are due in substantial part to the fault
or neglect of Tenant or its employees, subtenants, invitees or representatives,
the costs of such repairs or replacement to the Premises or Building shall be
borne by Tenant, and in addition, Tenant shall not be entitled to terminate this
Lease as a result, notwithstanding the provisions of Section 11.1(b).

(f)            Tenant shall fully cooperate with Landlord in removing Tenant’s
personal property and any debris from the Premises to facilitate all inspections
of the Premises and the making of any repairs.  Notwithstanding anything to the
contrary contained in this Lease, if Landlord in good faith believes there is a
risk of injury to persons or damage to property from entry into the Building or
Premises following any damage or destruction thereto, Landlord may restrict
entry into the Building or the Premises by Tenant, its employees, agents and
contractors in a non-discriminatory manner, without being deemed to have
violated Tenant’s rights of quiet enjoyment to, or made an unlawful detainer of,
or evicted Tenant from, the Premises.  Upon request, Landlord shall consult with
Tenant to determine if there are safe methods of entry into the Building or the
Premises solely in order to allow Tenant to retrieve files, data in computers,
and necessary inventory, subject however to all indemnities and waivers of
liability from Tenant to Landlord contained in this Lease and any additional
indemnities and waivers of liability which Landlord may require.

SECTION 11.2.    LEASE GOVERNS.  Tenant agrees that the provisions of this
Lease, including without limitation Section 11.1, shall govern any damage or
destruction and shall, accordingly, supersede any contrary statute or rule of
law.

19


--------------------------------------------------------------------------------



ARTICLE XII.  EMINENT DOMAIN

SECTION 12.1.    TOTAL OR PARTIAL TAKING.  If all or a material portion of the
Premises is taken by any lawful authority by exercise of the right of eminent
domain, or sold to prevent a taking, either Tenant or Landlord may terminate
this Lease effective as of the date possession is required to be surrendered to
the authority.  In the event title to a portion of the Building or Project,
whether or not including a portion of the Premises, is taken or sold to prevent
a taking, and if Landlord elects to restore the Building in such a way as to
alter the Premises materially, either party may terminate this Lease, by written
notice to the other party, effective on the date of vesting of title.  In the
event neither party has elected to terminate this Lease as provided above, then
Landlord shall promptly, after receipt of a sufficient condemnation award,
proceed to restore the Premises to substantially their condition prior to the
taking, and a proportionate allowance shall be made to Tenant for the rent
corresponding to the time during which, and to the part of the Premises of
which, Tenant is deprived on account of the taking and restoration.  In
addition, Tenant’s Share of Operating Expenses and all other elements of this
Lease which are a function of the square footage of the Premises shall be
adjusted to reflect the taking.  In the event of a taking, Landlord shall be
entitled to the entire amount of the condemnation award without deduction for
any estate or interest of Tenant; provided that nothing in this Section shall be
deemed to give Landlord any interest in, or prevent Tenant from seeking any
award against the taking authority for, the taking of personal property and
fixtures belonging to Tenant or for relocation or business interruption expenses
recoverable from the taking authority.

SECTION 12.2.    TEMPORARY TAKING.  No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to abatement of rent, and any
award specifically attributable to a temporary taking of the Premises shall
belong entirely to Tenant.  A temporary taking shall be deemed to be a taking of
the use or occupancy of the Premises for a period of not to exceed ninety (90)
days.

SECTION 12.3.    TAKING OF PARKING AREA.  In the event there shall be a taking
of the parking area such that Landlord can no longer provide sufficient parking
to comply with this Lease, Landlord may substitute reasonably equivalent parking
in a location reasonably close to the Building; provided that if Landlord fails
to make that substitution within ninety (90) days following the taking and if
the taking materially impairs Tenant’s use and enjoyment of the Premises, Tenant
may, at its option, terminate this Lease by written notice to Landlord.  If this
Lease is not so terminated by Tenant, there shall be no abatement of rent and
this Lease shall continue in effect.


ARTICLE XIII.  SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS

SECTION 13.1.    SUBORDINATION.  At the option of Landlord or any lender of
Landlord’s that obtains a security interest in the Building, this Lease shall be
either superior or subordinate to all ground or underlying leases, mortgages and
deeds of trust, if any, which may hereafter affect the Building, and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, that so long as no Event of Default exists under this Lease, Tenant’s
possession and quiet enjoyment of the Premises shall not be disturbed and this
Lease shall not terminate in the event of termination of any such ground or
underlying lease, or the foreclosure of any such mortgage or deed of trust, to
which this Lease has been subordinated pursuant to this Section.  Tenant shall
execute and deliver any documents or agreements requested by Landlord or such
lessor or lender which provide Tenant with the non-disturbance protections set
forth in this Section.  In the event of a termination or foreclosure, Tenant
shall become a tenant of and attorn to the successor-in-interest to Landlord
upon the same terms and conditions as are contained in this Lease, and shall
execute any instrument reasonably required by Landlord’s successor for that
purpose.  Tenant shall also, upon written request of Landlord, execute and
deliver all instruments as may be required from time to time to subordinate the
rights of Tenant under this Lease to any ground or underlying lease or to the
lien of any mortgage or deed of trust (provided that such instruments include
the nondisturbance and attornment provisions set forth above), or, if requested
by Landlord, to subordinate, in whole or in part, any ground or underlying lease
or the lien of any mortgage or deed of trust to this Lease.  Tenant agrees that
any purchaser at a foreclosure sale or lender taking title under a deed-in-lieu
of foreclosure shall not be responsible for any act or omission of a prior
landlord, shall not be subject to any offsets or defenses Tenant may have
against a prior landlord, and shall not be liable for the return of the security
deposit to the extent it is not actually received by such purchaser or bound by
any rent paid for more than the current month in which the foreclosure occurred.


SECTION 13.2.    ESTOPPEL CERTIFICATE.

(a)           Tenant shall within ten (10) days following written request from
Landlord, execute, acknowledge and deliver to Landlord, in any form that
Landlord may reasonably require, a statement in writing (i) certifying that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of the modification and certifying that this Lease, as modified, is in
full force and effect) and the dates to which the rental, additional rent and
other charges have been paid in advance, if any, and (ii) acknowledging that, to
Tenant’s knowledge, there are no uncured defaults on the part of Landlord, or
specifying each default if any are claimed, and (iii) setting forth all further
information that Landlord or any prospective purchaser or encumbrancer may
reasonably require.  Tenant’s statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the Building or Project.

(b)           Notwithstanding any other rights and remedies of Landlord,
Tenant’s failure to deliver any estoppel statement within the provided time
shall be conclusive upon Tenant that (i) this Lease is in full force and effect,
without modification except as may be represented by Landlord, (ii) there are no
uncured Events of Default in Landlord’s performance, and (iii) not more than one
month’s rental has been paid in advance.

20


--------------------------------------------------------------------------------


SECTION 13.3.    FINANCIALS.

(a)           Tenant shall deliver to Landlord, prior to the execution of this
Lease and thereafter at any time and from time to time within fifteen (15) days
following Landlord’s written request, Tenant’s current tax returns and financial
statements, certified to be true, accurate and complete by the chief financial
officer of Tenant, including a balance sheet and profit and loss statement for
the most recent prior year, (collectively, the “Statements”), which Statements
shall accurately and completely reflect the financial condition of Tenant;
provided, however, that in the event and so long as Tenant is a publicly traded
corporation on a nationally recognized stock exchange, the foregoing obligation
to deliver the Statements shall be waived.  If delivered to Landlord marked or
otherwise designated as “confidential,” Landlord agrees that it will keep the
Statements confidential, except that Landlord shall have the right to deliver
the same to any proposed purchaser of the Building or Project, and to any
encumbrancer or proposed encumbrancer of all or any portion of the Building or
Project.

(b)           Tenant acknowledges that Landlord is relying on the Statements in
its determination to enter into this Lease, and Tenant represents to Landlord,
which representation shall be deemed made on the date of this Lease and again on
the Commencement Date, that no material change in the financial condition of
Tenant, as reflected in the Statements, has occurred since the date Tenant
delivered the Statements to Landlord.  The Statements are represented and
warranted by Tenant to be correct and to accurately and fully reflect Tenant’s
true financial condition as of the date of submission of any Statements to
Landlord.


ARTICLE XIV.  EVENTS OF DEFAULT AND REMEDIES

SECTION 14.1.    TENANT’S DEFAULTS.  The occurrence of any one or more of the
following events (following the expiration of any cure period set forth below,
if any is provided) shall constitute an “Event of Default” by Tenant:

(a)           The failure by Tenant to make any payment of Basic Rent or
additional rent required to be made by Tenant, as and when due, where the
failure continues for a period of three (3) days after written notice from
Landlord to Tenant; provided, however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 and 1161(a) as amended.  For purposes of these Events of
Default and remedies provisions, the term “additional rent” shall be deemed to
include all amounts of any type whatsoever other than Basic Rent to be paid by
Tenant pursuant to the terms of this Lease and the Work Letter.

(b)           The assignment, sublease, encumbrance or other transfer of this
Lease by Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord when consent is required by this Lease.

(c)           The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.

(d)           The failure of Tenant to timely and fully provide any
subordination agreement, estoppel certificate or financial statements in
accordance with the requirements of Article XIII.

(e)           The abandonment of the Premises by Tenant.

(f)            The failure or inability by Tenant to observe or perform any of
the express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than as specified in this Section 14.1, where the
failure continues for a period of thirty (30) days after written notice from
Landlord to Tenant or such shorter period as is specified in any other provision
of this Lease; provided, however, that any such notice shall be in lieu of, and
not in addition to, any notice required under California Code of Civil Procedure
Section 1161 and 1161(a) as amended. However, if the nature of the failure is
such that more than thirty (30) days are reasonably required for its cure, then
an Event of Default shall not be deemed to have occurred if Tenant commences the
cure within thirty (30) days, and thereafter diligently pursues the cure to
completion.

(g)           (i) The making by Tenant of any general assignment for the benefit
of creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code, to have debts discharged
or for reorganization or arrangement under any law relating to bankruptcy
(unless, in the case of a petition filed against Tenant, the same is dismissed
within thirty (30) days); (iii) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, if possession is not restored to Tenant within
thirty (30) days; (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where the seizure is not discharged within thirty (30)
days; (v) Tenant’s convening of a meeting of its creditors for the purpose of
effecting a moratorium upon or composition of its debts; or (vi) the failure of
Tenant to pay its material obligations to creditors as and when they become due
and payable, other than as a result of a good faith dispute by Tenant as to the
amount due to such creditors.  Landlord shall not be deemed to have knowledge of
any event described in this Section 14.1(g) unless notification in writing is
received by Landlord, nor shall there be any presumption attributable to
Landlord of Tenant’s insolvency.  In the event that any provision of this
Section 14.1(g) is contrary to applicable law, the provision shall be of no
force or effect.

21


--------------------------------------------------------------------------------



SECTION 14.2.    LANDLORD’S REMEDIES.

(a)           If an Event of Default by Tenant occurs, then in addition to any
other remedies available to Landlord, Landlord may exercise the following
remedies:

(i)            Landlord may terminate Tenant’s right to possession of the
Premises by any lawful means, in which case this Lease shall terminate and
Tenant shall immediately surrender possession of the Premises to Landlord.  Such
termination shall not affect any accrued obligations of Tenant under this
Lease.  Upon termination, Landlord shall have the right to reenter the Premises
and remove all persons and property.  Landlord shall also be entitled to recover
from Tenant (and to retain, use or apply any Security Deposit held by Landlord
towards amounts estimated by Landlord as):

(1)           The worth at the time of award of the unpaid Basic Rent and
additional rent which had been earned at the time of termination;

(2)           The worth at the time of award of the amount by which the unpaid
Basic Rent and additional rent which would have been earned after termination
until the time of award exceeds the amount of such loss that Tenant proves could
have been reasonably avoided;

(3)           The worth at the time of award of the amount by which the unpaid
Basic Rent and additional rent for the balance of the Term after the time of
award exceeds the amount of such loss that Tenant proves could be reasonably
avoided;

(4)           Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result from Tenant’s Event of Default, including, but not limited to, the cost
of recovering possession of the Premises, the refurbishment, restoration and
repair of the Premises to the condition required upon the surrender of
possession of this Lease, marketing costs, commissions and other expenses of
reletting, including necessary repair, the unamortized portion of any tenant
improvements and brokerage commissions funded by Landlord in connection with
this Lease, reasonable attorneys’ fees, and any other reasonable costs; and

(5)           At Landlord’s election, all other amounts in addition to or in
lieu of the foregoing as may be permitted by law.  The term “rent” as used in
the Lease shall be deemed to mean the Basic Rent, Tenant’s Share of Operating
Expenses and any other sums required to be paid by Tenant to Landlord pursuant
to the terms of this Lease whether or not designated as additional rent
hereunder, including, without limitation, any sums that may be owing from Tenant
pursuant to Section 4.3 of this Lease.  Any sum, other than Basic Rent, shall be
computed on the basis of the average monthly amount accruing during the
twenty-four (24) month period immediately prior to the Event of Default, except
that if it becomes necessary to compute such rental before the twenty-four (24)
month period has occurred, then the computation shall be on the basis of the
average monthly amount during the shorter period.  As used in Sections
14.2(a)(i) (1) and (2) above, the “worth at the time of award” shall be computed
by allowing interest at the rate of ten percent (10%) per annum.  As used in
Section 14.2(a)(i)(3) above, the “worth at the time of award” shall be computed
by discounting the amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

(ii)           Landlord may elect not to terminate Tenant’s right to possession
of the Premises and to continue to enforce all of its rights and remedies under
this Lease, including the right to collect all rent as it becomes due as
provided in Civil Code Section 1951.4.  Efforts by the Landlord to maintain,
preserve or relet the Premises, or the appointment of a receiver to protect the
Landlord’s interests under this Lease, shall not constitute a termination of the
Tenant’s right to possession of the Premises.  In the event that Landlord elects
to avail itself of the remedy provided by this Section 14.2(a)(ii), Landlord
shall not unreasonably withhold its consent to an assignment or subletting of
the Premises subject to the reasonable standards for Landlord’s consent as are
contained in this Lease.

(b)           Landlord shall be under no obligation to observe or perform any
covenant of this Lease on its part to be observed or performed which accrues
after the date of any Event of Default by Tenant unless and until the Event of
Default is cured by Tenant, it being understood and agreed that the performance
by Landlord of its obligations under this Lease are expressly conditioned upon
Tenant’s full and timely performance of its obligations under this Lease.  The
various rights and remedies reserved to Landlord in this Lease or otherwise
shall be cumulative and, except as otherwise provided by California law,
Landlord may pursue any or all of its rights and remedies at the same time.

(c)           No delay or omission of Landlord to exercise any right or remedy
shall be construed as a waiver of the right or remedy or of any breach or Event
of Default by Tenant.  The acceptance by Landlord of rent shall not be a (i)
waiver of any preceding breach or Event of Default by Tenant of any provision of
this Lease, other than the failure of Tenant to pay the particular rent
accepted, regardless of Landlord’s knowledge of the preceding breach or Event of
Default at the time of acceptance of rent, or (ii) a waiver of Landlord’s right
to exercise any remedy available to Landlord by virtue of the breach or Event of
Default.  The acceptance of any payment from a debtor in possession, a trustee,
a receiver or any other person acting on behalf of Tenant or Tenant’s estate
shall not waive or cure a breach or Event of Default under Section 14.1.  No
payment by Tenant or receipt by Landlord of a lesser amount than the rent
required by this Lease shall be deemed to be other than a partial payment on
account of the earliest due stipulated rent, nor shall any endorsement or
statement on any check or letter be deemed an accord and satisfaction and
Landlord shall accept the check or payment without prejudice to Landlord’s right
to recover the balance of the rent or pursue any other remedy available to it. 
No act or thing done by Landlord or Landlord’s

22


--------------------------------------------------------------------------------


agents during the Term shall be deemed an acceptance of a surrender of the
Premises, and no agreement to accept a surrender shall be valid unless in
writing and signed by Landlord.  No employee of Landlord or of Landlord’s agents
shall have any power to accept the keys to the Premises prior to the termination
of this Lease, and the delivery of the keys to any employee shall not operate as
a termination of this Lease or a surrender of the Premises.

(d)           Any agreement for free or abated rent or other charges, or for the
giving or paying by Landlord to or for Tenant of any cash or other bonus,
inducement or consideration for Tenant’s entering into this Lease or any other
concession agreed to by Landlord hereunder (“Inducement Provisions”) shall be
deemed conditioned upon Tenant’s full and faithful performance of the terms,
covenants and conditions of this Lease.  Upon an Event of Default under this
Lease by Tenant, any such Inducement Provisions shall automatically be deemed
deleted from this Lease and of no further force or effect and the amount of any
rent reduction or abatement or other bonus, inducement or consideration or other
concession already given by Landlord or received by Tenant as an inducement
shall be immediately due and payable by Tenant to Landlord, notwithstanding any
subsequent cure of said Event of Default by Tenant.  The acceptance by Landlord
of rent or the cure of the Event of Default which initiated the operation of
this Section 14.1 shall not be deemed a waiver by Landlord of the provisions of
this Section 14.2(d).


SECTION 14.3.    LATE PAYMENTS.

(a)           Any payment due to Landlord under this Lease, including without
limitation Basic Rent, Tenant’s Share of Operating Expenses or any other payment
due to Landlord under this Lease whether or not designated as additional rent
hereunder, that is not received by Landlord within five (5) days following the
date due shall bear interest at the maximum rate permitted by law from the date
due until fully paid.  The payment of interest shall not cure any breach or
Event of Default by Tenant under this Lease.  In addition, Tenant acknowledges
that the late payment by Tenant to Landlord of Basic Rent and Tenant’s Share of
Operating Expenses will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain.  Those costs may include, but are not limited to, administrative,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any ground lease, mortgage or trust deed covering the
Premises.  Accordingly, if any Basic Rent or Tenant’s Share of Operating
Expenses due from Tenant shall not be received by Landlord or Landlord’s
designee within five (5) days following the date due, then Tenant shall pay to
Landlord, in addition to the interest provided above, a late charge, which the
Tenant agrees is reasonable, in a sum equal to the greater of five percent (5%)
of the amount overdue or One Hundred Dollars ($100.00) for each delinquent
payment.  Acceptance of a late charge by Landlord shall not constitute a waiver
of Tenant’s breach or Event of Default with respect to the overdue amount, nor
shall it prevent Landlord from exercising any of its other rights and remedies.

(b)           Following each second installment of Basic Rent and/or the payment
of Tenant’s Share of Operating Expenses within any twelve (12) month period that
is not paid within five (5) days following the date due, Landlord shall have the
option (i) to require that beginning with the first payment of Basic Rent next
due, Basic Rent and the Tenant’s Share of Operating Expenses shall no longer be
paid in monthly installments but shall be payable quarterly three (3) months in
advance and/or (ii) to require that Tenant increase the amount, if any, of the
Security Deposit by one hundred percent (100%).  Should Tenant deliver to
Landlord, at any time during the Term, two (2) or more insufficient checks, the
Landlord may require that all monies then and thereafter due from Tenant be paid
to Landlord by cashier’s check.  If any check for any payment to Landlord
hereunder is returned by the bank for any reason, such payment shall not be
deemed to have been received by Landlord and Tenant shall be responsible for any
applicable late charge, interest payment and the charge to Landlord by its bank
for such returned check.  Nothing in this Section shall be construed to compel
Landlord to accept Basic Rent, Tenant’s Share of Operating Expenses or any other
payment from Tenant if there exists an Event of Default unless such payment
fully cures any and all such Events of Default.  Any acceptance of any such
payment shall not be deemed to waive any other right of Landlord under this
Lease.  Any payment by Tenant to Landlord may be applied by Landlord, in its
sole and absolute discretion, in any order determined by Landlord to any amounts
then due to Landlord.

SECTION 14.4.    RIGHT OF LANDLORD TO PERFORM.  All covenants and agreements to
be performed by Tenant under this Lease shall be performed at Tenant’s sole cost
and expense and without any abatement of rent or right of set-off.  If Tenant
fails to pay any sum of money, other than rent payable to Landlord, or fails to
perform any other act on its part to be performed under this Lease, and the
failure continues beyond any applicable grace period set forth in Section 14.1,
then in addition to any other available remedies, Landlord may, at its election
make the payment or perform the other act on Tenant’s part and Tenant hereby
grants Landlord the right to enter onto the Premises in order to carry out such
performance.  Landlord’s election to make the payment or perform the act on
Tenant’s part shall not give rise to any responsibility of Landlord to continue
making the same or similar payments or performing the same or similar acts nor
shall Landlord be responsible to Tenant for any damage caused to Tenant as the
result of such performance by Landlord.  Tenant shall, promptly upon demand by
Landlord, reimburse Landlord for all sums paid by Landlord and all necessary
incidental costs, together with interest at the maximum rate permitted by law
from the date of the payment by Landlord.

SECTION 14.5.    DEFAULT BY LANDLORD.  Landlord shall not be deemed to be in
default in the performance of any obligation under this Lease, and Tenant shall
have no rights to take any action against Landlord, unless and until Landlord
has failed to perform the obligation within thirty (30) days after written
notice by Tenant to Landlord specifying in reasonable detail the nature and
extent of the failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion.  In the event of Landlord’s default under this Lease,
Tenant’s sole remedies shall be to seek damages or specific performance from
Landlord, provided that any damages shall be limited to Tenant’s actual
out-of-pocket expenses and shall in no event include any consequential damages,
lost profits or opportunity costs.

23


--------------------------------------------------------------------------------


SECTION 14.6.    EXPENSES AND LEGAL FEES.  All sums reasonably incurred by
Landlord in connection with any Event of Default by Tenant under this Lease or
holding over of possession by Tenant after the expiration or earlier termination
of this Lease, or any action related to a filing for bankruptcy or
reorganization by Tenant, including without limitation all costs, expenses and
actual accountants, appraisers, attorneys and other professional fees, and any
collection agency or other collection charges, shall be due and payable to
Landlord on demand, and shall bear interest at the rate of ten percent (10%) per
annum.  Should either Landlord or Tenant bring any action in connection with
this Lease, the prevailing party shall be entitled to recover as a part of the
action its reasonable attorneys’ fees, and all other costs.  The prevailing
party for the purpose of this Section shall be determined by the trier of the
facts.

SECTION 14.7.    WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

(a)           LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS
HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY
JURY, AND, TO THE EXTENT ENFORCEABLE UNDER CALIFORNIA LAW, EACH PARTY DOES
HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO
AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR
SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES
AND/OR ANY CLAIM OF INJURY OR DAMAGE.  FURTHERMORE, THIS WAIVER AND RELEASE OF
ALL RIGHTS TO A JURY TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND EVERY OTHER
PROVISION, COVENANT, AND/OR CONDITION SET FORTH IN THIS LEASE.

(b)           IN THE EVENT THAT THE JURY WAIVER PROVISIONS OF SECTION 14.7(a)
ARE NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE PROVISIONS OF THIS SECTION
14.7(b) SHALL APPLY.  IT IS THE DESIRE AND INTENTION OF THE PARTIES TO AGREE
UPON A MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES AND DISPUTES ARISING
OUT OF THIS LEASE OR RELATED TO THE PREMISES WILL BE RESOLVED IN A PROMPT AND
EXPEDITIOUS MANNER.  ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL OR
FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT REMEDY OF ATTACHMENT, ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE
OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR SUBSIDIARY
OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY
CLAIM OF INJURY OR DAMAGE, SHALL BE HEARD AND RESOLVED BY A REFEREE UNDER THE
PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638 — 645.1,
INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO) (THE
“REFEREE SECTIONS”).  ANY FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS
SHALL BE PAID BY THE PARTY INITIATING SUCH PROCEDURE; PROVIDED HOWEVER, THAT THE
COSTS AND FEES, INCLUDING ANY INITIATION FEE, OF SUCH PROCEEDING SHALL
ULTIMATELY BE BORNE IN ACCORDANCE WITH SECTION 14.6 ABOVE.  THE VENUE OF THE
PROCEEDINGS SHALL BE IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED.  WITHIN
TEN (10) DAYS OF RECEIPT BY ANY PARTY OF A WRITTEN REQUEST TO RESOLVE ANY
DISPUTE OR CONTROVERSY PURSUANT TO THIS SECTION 14.7(b), THE PARTIES SHALL AGREE
UPON A SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER OF FACT OR LAW, AND
REPORT A FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY THE REFEREE
SECTIONS.  IF THE PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN SUCH TEN
(10) DAY PERIOD, THEN ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE COUNTY IN
WHICH THE PREMISES ARE LOCATED FOR THE PURPOSE OF APPOINTMENT OF A REFEREE UNDER
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 AND 640, AS SAME MAY BE AMENDED
OF ANY SUCCESSOR STATUTE(S) THERETO.  IF THE REFEREE IS APPOINTED BY THE COURT,
THE REFEREE SHALL BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH SUBSTANTIAL
EXPERIENCE IN THE RELEVANT MATTERS TO BE DETERMINED, FROM JAMS/ENDISPUTE, INC.,
THE AMERICAN ARBITRATION ASSOCIATION OR SIMILAR MEDIATION/ARBITRATION ENTITY. 
THE PROPOSED REFEREE MAY BE CHALLENGED BY ANY PARTY FOR ANY OF THE GROUNDS
LISTED IN SECTION 641 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, AS SAME MAY BE
AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO.  THE REFEREE SHALL HAVE THE POWER
TO DECIDE ALL ISSUES OF FACT AND LAW AND REPORT HIS OR HER DECISION ON SUCH
ISSUES, AND TO ISSUE ALL RECOGNIZED REMEDIES AVAILABLE AT LAW OR IN EQUITY FOR
ANY CAUSE OF ACTION THAT IS BEFORE THE REFEREE, INCLUDING AN AWARD OF ATTORNEYS’
FEES AND COSTS IN ACCORDANCE WITH CALIFORNIA LAW. THE REFEREE SHALL NOT,
HOWEVER, HAVE THE POWER TO AWARD PUNITIVE DAMAGES, NOR ANY OTHER DAMAGES WHICH
ARE NOT PERMITTED BY THE EXPRESS PROVISIONS OF THIS LEASE, AND THE PARTIES
HEREBY WAIVE ANY RIGHT TO RECOVER ANY SUCH DAMAGES.  THE PARTIES SHALL BE
ENTITLED TO CONDUCT ALL DISCOVERY AS PROVIDED IN THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THE REFEREE SHALL OVERSEE DISCOVERY AND MAY ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE, WITH RIGHTS TO REGULATE
DISCOVERY AND TO ISSUE AND ENFORCE SUBPOENAS, PROTECTIVE ORDERS AND OTHER
LIMITATIONS ON DISCOVERY AVAILABLE UNDER CALIFORNIA LAW.  THE REFERENCE
PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH CALIFORNIA LAW

24


--------------------------------------------------------------------------------


(INCLUDING THE RULES OF EVIDENCE), AND IN ALL REGARDS, THE REFEREE SHALL FOLLOW
CALIFORNIA LAW APPLICABLE AT THE TIME OF THE REFERENCE PROCEEDING.  IN
ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, THE
DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST STAND AS THE DECISION OF THE
COURT, AND UPON THE FILING OF THE STATEMENT OF DECISION WITH THE CLERK OF THE
COURT, OR WITH THE JUDGE IF THERE IS NO CLERK, JUDGMENT MAY BE ENTERED THEREON
IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE PARTIES
SHALL PROMPTLY AND DILIGENTLY COOPERATE WITH ONE ANOTHER AND THE REFEREE, AND
SHALL PERFORM SUCH ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND EXPEDITIOUS
RESOLUTION OF THE DISPUTE OR CONTROVERSY IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 14.7(b).  TO THE EXTENT THAT NO PENDING LAWSUIT HAS BEEN FILED TO OBTAIN
THE APPOINTMENT OF A REFEREE, ANY PARTY, AFTER THE ISSUANCE OF THE DECISION OF
THE REFEREE, MAY APPLY TO THE COURT OF THE COUNTY IN WHICH THE PREMISES ARE
LOCATED FOR CONFIRMATION BY THE COURT OF THE DECISION OF THE REFEREE IN THE SAME
MANNER AS A PETITION FOR CONFIRMATION OF AN ARBITRATION AWARD PURSUANT TO CODE
OF CIVIL PROCEDURE SECTION 1285 ET SEQ. (AS SAME MAY BE AMENDED OR ANY SUCCESSOR
STATUTE(S) THERETO).

SECTION 14.8.    SATISFACTION OF JUDGMENT.  The obligations of Landlord do not
constitute the personal obligations of the individual partners, trustees,
directors, officers, members or shareholders of Landlord or its constituent
partners or members.  Should Tenant recover a money judgment against Landlord,
such judgment shall be satisfied only from the interest of Landlord in the
Project and out of the rent or other income from such property receivable by
Landlord or out of consideration received by Landlord from the sale or other
disposition of all or any part of Landlord’s right, title or interest in the
Project, and no action for any deficiency may be sought or obtained by Tenant.

SECTION 14.9.    LIMITATION OF ACTIONS AGAINST LANDLORD.  Any claim, demand or
right of any kind by Tenant which is based upon or arises in connection with
this Lease, including without limitation any arising under a tort or contract
cause of action, shall be barred unless Tenant commences an action thereon
within the earlier of the time period prescribed by law or twelve (12) months
after the date that the act, omission, event or default upon which the claim,
demand or right arises, has been discovered (or reasonably should have been
discovered) by Tenant.


ARTICLE XV.  END OF TERM

SECTION 15.1.    HOLDING OVER.  This Lease shall terminate without further
notice upon the expiration of the Term, and any holding over by Tenant after the
expiration shall not constitute a renewal or extension of this Lease, or give
Tenant any rights under this Lease, except when in writing signed by both
parties.  Any period of time following the Expiration Date or earlier
termination of this Lease required for Tenant to remove its property or to place
the Premises in the condition required pursuant to Section 15.3 (or for Landlord
to do so if Tenant fails to do so) shall be deemed a holding over by Tenant.  If
Tenant holds over for any period after the Expiration Date (or earlier
termination) of the Term without the prior written consent of Landlord, such
possession shall constitute a tenancy at sufferance only and an Event of Default
under this Lease; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the first (1st) day
following the termination of this Lease and terminating thirty (30) days
following delivery of written notice of termination by either Landlord or Tenant
to the other.  In either of such events, possession shall be subject to all of
the terms of this Lease, except that the monthly Basic Rent shall be the greater
of one hundred fifty percent (150%) of the Basic Rent for the month immediately
preceding the date of termination, or (b) the then currently scheduled Basic
Rent for comparable (b) the then currently scheduled Basic Rent for comparable
space in the Project.  The acceptance by Landlord of monthly holdover rental in
a lesser amount shall not constitute a waiver of Landlord’s right to recover the
full amount due for any holdover by Tenant, unless otherwise agreed in writing
by Landlord.  If Tenant fails to surrender the Premises upon the expiration of
this Lease despite the written demand to do so by Landlord, Tenant shall
indemnify and hold Landlord harmless from all loss or liability, including
without limitation, any claims made by any succeeding tenant relating to such
failure to surrender.  The foregoing provisions of this Section are in addition
to and do not affect Landlord’s right of re-entry or any other rights of
Landlord under this Lease or at law.

SECTION 15.2.    MERGER ON TERMINATION.  The voluntary or other surrender of
this Lease by Tenant, or a mutual termination of this Lease, shall terminate any
or all existing subleases unless Landlord, at its option, elects in writing to
treat the surrender or termination as an assignment to it of any or all
subleases affecting the Premises.

SECTION 15.3.    SURRENDER OF PREMISES; REMOVAL OF PROPERTY.  Subject to the
provisions of Section 7.3 of this Lease and of the Work Letter, if any, attached
hereto, upon the Expiration Date or upon any earlier termination of this Lease,
Tenant shall quit and surrender possession of the Premises to Landlord in as
good order, condition and repair as when received or as hereafter may be
improved by Landlord or Tenant, reasonable wear and tear and repairs which are
Landlord’s obligation excepted, and shall, without expense to Landlord, remove
or cause to be removed from the Premises all personal property, removable trade
fixtures, and equipment and debris and perform all work required under Section
7.3 of this Lease and/or the Work Letter, if any, attached hereto, as to
Replacements of Non-Standard Improvements and removal of Alterations, except for
any items that Landlord may by written authorization allow to remain.  Tenant
shall repair all damage to the Premises resulting from the removal, which repair
shall include the patching and filling of holes and repair of structural damage,
provided that Landlord may instead elect to repair any structural damage at
Tenant’s expense.  If Tenant

25


--------------------------------------------------------------------------------


shall fail to comply with the provisions of this Section, Landlord may effect
the removal and/or make any repairs, and the cost to Landlord shall be
additional rent payable by Tenant upon demand.  If Tenant fails to remove
Tenant’s personal property from the Premises upon the expiration of the Term,
Landlord may remove, store, dispose of and/or retain such personal property, at
Landlord’s option, in accordance with then applicable laws, all at the expense
of Tenant.  If requested by Landlord, Tenant shall execute, acknowledge and
deliver to Landlord an instrument in writing releasing and quitclaiming to
Landlord all right, title and interest of Tenant in the Premises.


ARTICLE XVI.  PAYMENTS AND NOTICES

All sums payable by Tenant to Landlord shall be deemed to be rent under this
Lease and shall be paid, without deduction or offset, in lawful money of the
United States to Landlord at the address specified in Item 13 of the Basic Lease
Provisions, or at any other place as Landlord may designate in writing.  Unless
this Lease expressly provides otherwise, as for example in the payment of Basic
Rent and the Tenant’s Share of Operating Costs pursuant to Sections 4.1 and 4.2,
all payments shall be due and payable within five (5) days after demand.  All
payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable.  Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered in person
or by courier or overnight delivery service to the other party, or may be
deposited in the United States mail, duly registered or certified, postage
prepaid, return receipt requested, and addressed to the other party at the
address set forth in Item 12 of the Basic Lease Provisions, or if to Tenant, at
that address or, from and after the Commencement Date, at the Premises (whether
or not Tenant has departed from, abandoned or vacated the Premises).  Either
party may, by written notice to the other, served in the manner provided in this
Article, designate a different address.  If any notice or other document is sent
by mail, duly registered or certified, it shall be deemed served or delivered
seventy-two (72) hours after mailing.  If more than one person or entity is
named as Tenant under this Lease, service of any notice upon any one of them
shall be deemed as service upon all of them.


ARTICLE XVII.  RULES AND REGULATIONS

Tenant agrees to observe faithfully and comply strictly with the Rules and
Regulations, attached as Exhibit E, and any reasonable and nondiscriminatory
amendments, modifications and/or additions as may be adopted and published by
written notice to tenants by Landlord for the safety, care, security, good
order, or cleanliness of the Premises, Building, Project and Common Areas. 
Landlord shall not be liable to Tenant for any violation of the Rules and
Regulations or the breach of any covenant or condition in any lease by any other
tenant or such tenant’s agents, employees, contractors, guests or invitees.  One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other.  Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a breach of this Lease.  In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling.


ARTICLE XVIII.  BROKER’S COMMISSION

The parties recognize as the broker(s) who negotiated this Lease the firm(s),
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease.  It is
understood and agreed that Landlord’s Broker represents only Landlord in this
transaction and that Tenant’s Broker (if any) represents only Tenant.  Each
party warrants that it has had no dealings with any other real estate broker or
agent in connection with the negotiation of this Lease, and agrees to indemnify
and hold the other party harmless from any cost, expense or liability (including
reasonable attorneys’ fees) for any compensation, commissions or charges claimed
by any other real estate broker or agent employed by the indemnifying party in
connection with the negotiation of this Lease.  The foregoing agreement shall
survive the termination of this Lease.


ARTICLE XIX.  TRANSFER OF LANDLORD’S INTEREST

In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all further obligations on the
part of Landlord, and the transferor shall be relieved of any obligation to pay
any funds in which Tenant has an interest to the extent that such funds have
been turned over, subject to that interest, to the transferee and Tenant is
notified of the transfer as required by law.  No beneficiary of a deed of trust
to which this Lease is or may be subordinate, and no landlord under a so-called
sale-leaseback, shall be responsible in connection with the Security Deposit,
unless the mortgagee or beneficiary under the deed of trust or the landlord
actually receives the Security Deposit.  It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.


ARTICLE XX.  INTERPRETATION

SECTION 20.1.    GENDER AND NUMBER.  Whenever the context of this Lease
requires, the words “Landlord” and “Tenant” shall include the plural as well as
the singular, and words used in neuter, masculine or feminine genders shall
include the others.

SECTION 20.2.    HEADINGS.  The captions and headings of the articles and
sections of this Lease are for convenience only, are not a part of this Lease
and shall have no effect upon its construction or interpretation.

SECTION 20.3.    JOINT AND SEVERAL LIABILITY.  If more than one person or entity
is named as Tenant, the obligations imposed upon each shall be joint and several
and the act of or notice from, or notice or refund to, or the signature of, any
one or more of them shall be binding on all of them with respect to the tenancy
of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.

26


--------------------------------------------------------------------------------


SECTION 20.4.    SUCCESSORS.  Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and assigns. 
Nothing contained in this Section is intended, or shall be construed, to grant
to any person other than Landlord and Tenant and their successors and assigns
any rights or remedies under this Lease.

SECTION 20.5.    TIME OF ESSENCE.  Time is of the essence with respect to the
performance of every provision of this Lease.

SECTION 20.6.    CONTROLLING LAW/VENUE.  This Lease shall be governed by and
interpreted in accordance with the laws of the State of California.  Any
litigation commenced concerning any matters whatsoever arising out of or in any
way connected to this Lease shall be initiated in the Superior Court of the
county in which the Project is located.

SECTION 20.7.    SEVERABILITY.  If any term or provision of this Lease, the
deletion of which would not adversely affect the receipt of any material benefit
by either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

SECTION 20.8.    WAIVER AND CUMULATIVE REMEDIES.  One or more waivers by
Landlord or Tenant of any breach of any term, covenant or condition contained in
this Lease shall not be a waiver of any subsequent breach of the same or any
other term, covenant or condition.  Consent to any act by one of the parties
shall not be deemed to render unnecessary the obtaining of that party’s consent
to any subsequent act.  No breach by Tenant of this Lease shall be deemed to
have been waived by Landlord unless the waiver is in a writing signed by
Landlord.  The rights and remedies of Landlord under this Lease shall be
cumulative and in addition to any and all other rights and remedies which
Landlord may have.

SECTION 20.9.    INABILITY TO PERFORM.  In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, other than financial inability, then the
performance of the work or the doing of the act shall be excused for the period
of the delay and the time for performance shall be extended for a period
equivalent to the period of the delay.  The provisions of this Section shall not
operate to excuse Tenant from the prompt payment of rent or from the timely
performance of any other obligation under this Lease within Tenant’s reasonable
control.

SECTION 20.10.       ENTIRE AGREEMENT.  This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect. 
Tenant waives its rights to rely on any representations or promises made by
Landlord or others which are not contained in this Lease.  No verbal agreement
or implied covenant shall be held to modify the provisions of this Lease, any
statute, law, or custom to the contrary notwithstanding.

SECTION 20.11.       QUIET ENJOYMENT.  Upon the observance and performance of
all the covenants, terms and conditions on Tenant’s part to be observed and
performed, and subject to the other provisions of this Lease, Tenant shall have
the right of quiet enjoyment and use of the Premises for the Term without
hindrance or interruption by Landlord or any other person claiming by or through
Landlord.

SECTION 20.12.       SURVIVAL.  All covenants of Landlord or Tenant which
reasonably would be intended to survive the expiration or sooner termination of
this Lease, including without limitation any warranty or indemnity hereunder,
shall so survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

SECTION 20.13.       INTERPRETATION.  This Lease shall not be construed in favor
of or against either party, but shall be construed as if both parties prepared
this Lease.


ARTICLE XXI.  EXECUTION AND RECORDING

SECTION 21.1.    COUNTERPARTS.  This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

SECTION 21.2.    CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP
AUTHORITY.  If Tenant is a corporation, limited liability company or
partnership, each individual executing this Lease on behalf of the corporation,
limited liability company or partnership represents and warrants that he or she
is duly authorized to execute and deliver this Lease on behalf of the
corporation, limited liability company or partnership, and that this Lease is
binding upon the corporation, limited liability company or partnership in
accordance with its terms.  Tenant shall, at Landlord’s request, deliver a
certified copy of its board of directors’ resolution, operating agreement or
partnership agreement or certificate authorizing or evidencing the execution of
this Lease.

27


--------------------------------------------------------------------------------


SECTION 21.3.    EXECUTION OF LEASE; NO OPTION OR OFFER.  The submission of this
Lease to Tenant shall be for examination purposes only, and shall not constitute
an offer to or option for Tenant to lease the Premises.  Execution of this Lease
by Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

SECTION 21.4.    RECORDING.  Tenant shall not record this Lease without the
prior written consent of Landlord.  Tenant, upon the request of Landlord, shall
execute and acknowledge a “short form” memorandum of this Lease for recording
purposes.

SECTION 21.5.    AMENDMENTS.  No amendment or termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest.  No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

SECTION 21.6.    EXECUTED COPY.  Any fully executed photocopy or similar
reproduction of this Lease shall be deemed an original for all purposes.

SECTION 21.7.    ATTACHMENTS.  All exhibits, amendments, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease.


ARTICLE XXII.  MISCELLANEOUS

SECTION 22.1.    NONDISCLOSURE OF LEASE TERMS.  Tenant acknowledges and agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord.  Disclosure of the terms could adversely affect the
ability of Landlord to negotiate other leases and impair Landlord’s relationship
with other tenants.  Accordingly, Tenant agrees that it, and its partners,
members, shareholders, officers, directors, employees and attorneys, shall not
intentionally and voluntarily disclose, by public filings or otherwise, the
terms and conditions of this Lease (“Confidential Information”) to any third
party, either directly or indirectly, without the prior written consent of
Landlord, which consent may be given or withheld in Landlord’s sole and absolute
discretion.  The foregoing restriction shall not apply if either: (i) Tenant is
required to disclose the Confidential Information in response to a subpoena or
other regulatory, administrative or court order, (ii) independent legal counsel
to Tenant delivers a written opinion to Landlord that Tenant is required to
disclose the Confidential Information to, or file a copy of this Lease with, any
governmental agency or any stock exchange; provided however, that in such event,
Tenant shall, before making any such disclosure (A) provide Landlord with prompt
written notice of such required disclosure, (B) at Tenant’s sole cost, take all
reasonable legally available steps to resist or narrow such requirement,
including without limitation preparing and filing a request for confidential
treatment of the Confidential Information and (C) if disclosure of the
Confidential Information is required by subpoena or other regulatory,
administrative or court order, Tenant shall provide Landlord with as much
advance notice of the possibility of such disclosure as practical so that
Landlord may attempt to stop such disclosure or obtain an order concerning such
disclosure.  The form and content of a request by Tenant for confidential
treatment of the Confidential Information shall be provided to Landlord at least
five (5) business days before its submission to the applicable governmental
agency or stock exchange and is subject to the prior written approval of
Landlord.  In addition, Tenant may disclose the terms of this Lease to
prospective assignees of this Lease and prospective subtenants under this Lease
with whom Tenant is actively negotiating such an assignment or sublease.

SECTION 22.2.    GUARANTEE.  [Intentionally Deleted]

SECTION 22.3.    CHANGES REQUESTED BY LENDER.  If, in connection with obtaining
financing for the Project, the lender shall request reasonable modifications in
this Lease as a condition to the financing, Tenant will not unreasonably
withhold or delay its consent, provided that the modifications do not materially
increase the obligations of Tenant or materially and adversely affect the
leasehold interest created by this Lease.

SECTION 22.4.    MORTGAGEE PROTECTION.  No act or failure to act on the part of
Landlord which would otherwise entitle Tenant to be relieved of its obligations
hereunder shall result in such a release or termination unless (a) Tenant has
given notice by registered or certified mail to any beneficiary of a deed of
trust or mortgage encumbering the Premises whose address has been furnished to
Tenant in writing and (b) such beneficiary is afforded a reasonable opportunity
to cure the default by Landlord (which in no event shall be less than sixty (60)
days), including, if necessary to effect the cure, time to obtain possession of
the Premises by power of sale or judicial foreclosure provided that such
foreclosure remedy is diligently pursued.  Tenant agrees that each beneficiary
of a deed of trust or mortgage encumbering the Premises is an express third
party beneficiary hereof, Tenant shall have no right or claim for the collection
of any deposit from such beneficiary or from any purchaser at a foreclosure sale
unless such beneficiary or purchaser shall have actually received and not
refunded the deposit, and Tenant shall comply with any written directions by any
beneficiary to pay rent due hereunder directly to such beneficiary without
determining whether a default exists under such beneficiary’s deed of trust.

SECTION 22.5.    COVENANTS AND CONDITIONS.  All of the provisions of this Lease
shall be construed to be conditions as well as covenants as though the words
specifically expressing or imparting covenants and conditions were used in each
separate provision.

28


--------------------------------------------------------------------------------


SECTION 22.6.    SECURITY MEASURES.  Tenant hereby acknowledges that Landlord
shall have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project.  Tenant assumes all
responsibility for the protection of Tenant, its employees, agents, invitees and
property from acts of third parties.  Nothing herein contained shall prevent
Landlord, at its sole option, from providing security protection for the Project
or any part thereof, in which event the cost thereof shall be included within
the definition of Project Costs.

LANDLORD:

TENANT:

 

 

THE IRVINE COMPANY LLC,

NETLIST, INC.,

a Delaware limited liability company

a Delaware corporation

 

 

 

 

By:

/s/ Steven M. Case

 

By:

/s/ Lee Kim

 

 

Steven M. Case, Senior Vice President

 

Lee Kim

 

Leasing, Office Properties

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher J. Popma

 

By:

/s/ Terrence J. Quinn

 

 

Christopher J. Popma, Vice President

 

Terrence J. Quinn

 

Operations, Office Properties

 

Vice President of Operations

 

29


--------------------------------------------------------------------------------


THE IRVINE COMPANY

[g100771ki11i001.gif]51 Discovery


SUITE 150

 

GRAPHIC [g100771ki11i002.jpg]

Exhibit A

1


--------------------------------------------------------------------------------


 

[g100771ki13i001.jpg]


51 DISCOVERY


SUITE 150

 

[g100771ki13i002.jpg]

 

 GRAPHIC [g100771ki13i003.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expansion Space

[g100771ki13i004.jpg]

 

 

 

 

 

 

 

 

Exhibit A-1

 

1


--------------------------------------------------------------------------------


EXHIBIT B

THE IRVINE COMPANY — INVESTMENT PROPERTIES GROUP

HAZARDOUS MATERIAL SURVEY FORM

The purpose of this form is to obtain information regarding the use of hazardous
substances on Investment Properties Group (“IPG”) property.  Prospective tenants
and contractors should answer the questions in light of their proposed
activities on the premises.  Existing tenants and contractors should answer the
questions as they relate to ongoing activities on the premises and should update
any information previously submitted.

If additional space is needed to answer the questions, you may attach separate
sheets of paper to this form.  When completed, the form should be sent to the
following address:

THE IRVINE COMPANY MANAGEMENT OFFICE

111 Innovation Drive

Irvine, CA  92617

Your cooperation in this matter is appreciated.  If you have any questions,
please call your property manager at (949) 720-4400 for assistance.

1.             GENERAL INFORMATION.

 

Name of Responding Company:

 

 

Check all that apply:

Tenant

( )

Contractor

( )

 

Prospective

( )

Existing

( )

 

 

 

 

 

Mailing Address:

 

 

Contact person & Title:

 

 

Telephone Number: (   )

 

 

 

 

 

Current TIC Tenant(s):

 

 

 

 

 

Address of Lease Premises:

 

 

 

 

 

Length of Lease or Contract Term:

 

 

 

 

 

Prospective TIC Tenant(s):

 

 

 

 

 

Address of Leased Premises:

 

 

 

 

 

Address of Current Operations:

 

 

 

 

 

Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted. Existing tenants
and contractors should describe any proposed changes to ongoing operations.

 

 

 

 

2.                                     HAZARDOUS MATERIALS.  For the purposes of
this Survey Form, the term “hazardous material” means any raw material, product
or agent considered hazardous under any state or federal law.  The term does not
include wastes which are intended to be discarded.

2.1           Will any hazardous materials be used or stored on site?

Chemical Products

Yes

( )

No

( )

Biological Hazards/Infectious Wastes

Yes

( )

No

( )

Radioactive Materials

Yes

( )

No

( )

Petroleum Products

Yes

( )

No

( )

 

1


--------------------------------------------------------------------------------


2.2                                 List any hazardous materials to be used or
stored, the quantities that will be on-site at any given time, and the location
and method of storage (e.g., bottles in storage closet on the premises).

 

Location and Method

 

 

Hazardous Materials

 

of Storage

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3                                 Is any underground storage of hazardous
materials proposed or currently conducted on the premises?   Yes ( )   No ( )

If yes, describe the materials to be stored, and the size and construction of
the tank.  Attach copies of any permits obtained for the underground storage of
such substances.

 

 

 

3.                                       HAZARDOUS WASTE.  For the purposes of
this Survey Form, the term “hazardous waste” means any waste (including
biological, infectious or radioactive waste) considered hazardous under any
state or federal law, and which is intended to be discarded.

3.1                                 List any hazardous waste generated or to be
generated on the premises, and indicate the quantity generated on a monthly
basis.

 

Location and Method

 

 

Hazardous Materials

 

of Storage

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2                                 Describe the method(s) of disposal
(including recycling) for each waste.  Indicate where and how often disposal
will take place.

 

Location and Method

 

 

Hazardous Materials

 

of Storage

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3                                 Is any treatment or processing of hazardous,
infectious or radioactive wastes currently conducted or proposed to be conducted
on the premise?

Yes ( )   No ( )

If yes, please describe any existing or proposed treatment methods.

 

 

 

3.4           Attach copies of any hazardous waste permits or licenses issued to
your company with respect to its operations on the premises.

2


--------------------------------------------------------------------------------


4.                                                                                      
SPILLS

4.1           During the past year, have any spills or releases of hazardous
materials occurred on the premises?   Yes ( )                   No ( )

If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.

 

 

 

4.2           Were any agencies notified in connection with such spills?      
Yes  ( )                  No  ( )

If so, attach copies of any spill reports or other correspondence with
regulatory agencies.

4.3           Were any clean-up actions undertaken in connection with the
spills?

Yes  ( )                  No  ( )

If so, briefly describe the actions taken.  Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work. 

 

 

 

 

5.                                                                                      
WASTEWATER TREATMENT/DISCHARGE

5.1           Do you discharge industrial wastewater to:

storm drain?

 

sewer?

 

surface water?

 

no industrial discharge

 

5.2           Is your industrial wastewater treated before
discharge?               Yes  ( )  No  ( )

If yes, describe the type of treatment conducted.

 

 

 

5.3           Attach copies of any wastewater discharge permits issued to your
company with respect to its operations on the premises.

6.             AIR DISCHARGES.

6.1           Do you have any air filtration systems or stacks that discharge
into the air?

Yes  ( )                  No  ( )

6.2           Do you operate any equipment that requires air emissions permits?

Yes  ( )                  No  ( )

6.3           Attach copies of any air discharge permits pertaining to these
operations.

7.             HAZARDOUS MATERIALS DISCLOSURES.

7.1           Does your company handle an aggregate of at least 500 pounds, 55
gallons or 200 cubic feet of hazardous material at any given time?   Yes 
( )                No  ( )

7.2           Has your company prepared a Hazardous Materials Disclosure —
Chemical Inventory and Business Emergency Plan or similar disclosure document
pursuant to state or county requirements?      Yes  ( )                  No  ( )

If so, attach a copy.

3


--------------------------------------------------------------------------------


7.3           Are any of the chemicals used in your operations regulated under
Proposition 65?

If so, describe the procedures followed to comply with these requirements.

 

 

 

7.4           Is your company subject to OSHA Hazard Communication Standard
Requirements?            Yes  ( )  No  ( )

If so, describe the procedures followed to comply with these requirements.

 

 

 

8.                                                                                      
ANIMAL TESTING.

8.1           Does your company bring or intend to bring live animals onto the
premises for research or development purposes?             Yes  ( ) 
                No  ( )

If so, describe the activity.

 

 

 

8.2           Does your company bring or intend to bring animal body parts or
bodily fluids onto the premises for research or development purposes?     Yes 
( )    No  ( )

If so, describe the activity.

 

 

 

9.                                                                                      
ENFORCEMENT ACTIONS, COMPLAINTS.

9.1           Has your company ever been subject to any agency enforcement
actions, administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?               Yes  ( )  No  ( )

If so, describe the actions and any continuing obligations imposed as a result
of these actions.

 

 

 

9.2           Has your company ever received any request for information, notice
of violation or demand letter, complaint, or inquiry regarding environmental
compliance or health and safety?            Yes  ( )                  No  ( )

9.3           Has an environmental audit ever been conducted which concerned
operations or activities on premises occupied by you? Yes  ( )                 
No  ( )

4


--------------------------------------------------------------------------------


9.4           If you answered “yes” to any questions in this section, describe
the environmental action or complaint and any continuing compliance obligation
imposed as a result of the same.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

5


--------------------------------------------------------------------------------


EXHIBIT C

LANDLORD’S DISCLOSURES

SPECTRUM

The capitalized terms used and not otherwise defined in this Exhibit shall have
the same definitions as set forth in the Lease.  The provisions of this Exhibit
shall supersede any inconsistent or conflicting provisions of the Lease.

1.      Landlord has been informed that the El Toro Marine Corps Air Station
(MCAS) has been listed as a Federal Superfund site as a result of chemical
releases occurring over many years of occupancy.  Various chemicals including
jet fuel, motor oil and solvents have been discharged in several areas
throughout the MCAS site.  A regional study conducted by the Orange County Water
District has estimated that groundwaters beneath more than 2,900 acres have been
impacted by Trichloroethlene (TCE), an industrial solvent.  There is a potential
that this substance may have migrated into the ground water underlying the
Premises.  The U.S. Environmental Protection Agency, the Santa Ana Region
Quality Control Board, and the Orange County Health Care Agency are overseeing
the investigation/cleanup of this contamination.  To the Landlord’s current
actual knowledge, the ground water in this area is used for irrigation purposes
only, and there is no practical impediment to the use or occupancy of the
Premises due to the El Toro discharges.

 


--------------------------------------------------------------------------------


EXHIBIT D

TENANT’S INSURANCE

The following requirements for Tenant’s insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with these
requirements.  Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these insurance requirements.  Tenant agrees to
obtain and present evidence to Landlord that it has fully complied with the
insurance requirements.

1.             Tenant shall, at its sole cost and expense, commencing on the
date Tenant is given access to the Premises for any purpose and during the
entire Term, procure, pay for and keep in full force and effect:  (i) commercial
general liability insurance with respect to the Premises and the operations of
or on behalf of Tenant in, on or about the Premises, including but not limited
to coverage for personal injury, independent contractors, broad form property
damage, fire and water legal liability, products liability (if a product is sold
from the Premises), and liquor law liability (if alcoholic beverages are sold,
served or consumed within the Premises), which policy(ies) shall be written on
an “occurrence” basis and for not less than the amount set forth in Item 14 of
the Basic Lease Provisions, with a combined single limit (with a $50,000 minimum
limit on fire legal liability) per occurrence for bodily injury, death, and
property damage liability, or the current limit of liability carried by Tenant,
whichever is greater, and subject to such increases in amounts as Landlord may
determine from time to time; (ii) workers’ compensation insurance coverage as
required by law, together with employers’ liability insurance of at least One
Million Dollars ($1,000,000.00); (iii) with respect to Alterations and the like
required or permitted to be made by Tenant under this Lease, builder’s risk
insurance, in an amount equal to the replacement cost of the work; (iv)
insurance against fire, vandalism, malicious mischief and such other additional
perils as may be included in a standard “special form” policy, insuring Tenant’s
Alterations, trade fixtures, furnishings, equipment and items of personal
property of Tenant located in the Premises, in an amount equal to not less than
ninety percent (90%) of their actual replacement cost (with replacement cost
endorsement); and (v) business interruption insurance in amounts satisfactory to
cover one (1) year of loss.  In no event shall the limits of any policy be
considered as limiting the liability of Tenant under this Lease.

2.             In the event Landlord consents to Tenant’s use, generation or
storage of Hazardous Materials on, under or about the Premises pursuant to
Section 5.3 of this Lease, Landlord shall have the continuing right to require
Tenant, at Tenant’s sole cost and expense (provided the same is available for
purchase upon commercially reasonable terms), to purchase insurance specified
and approved by Landlord, with coverage not less than Five Million Dollars
($5,000,000.00), insuring (i) any Hazardous Materials shall be removed from the
Premises, (ii) the Premises shall be restored to a clean, healthy, safe and
sanitary condition, and (iii) any liability of Tenant, Landlord and Landlord’s
officers, directors, shareholders, agents, employees and representatives,
arising from such Hazardous Materials.

3.             All policies of insurance required to be carried by Tenant
pursuant to this Exhibit D containing a deductible exceeding Ten Thousand
Dollars ($10,000.00) per occurrence must be approved in writing by Landlord
prior to the issuance of such policy.  Tenant shall be solely responsible for
the payment of all deductibles.

4.             All policies of insurance required to be carried by Tenant
pursuant to this Exhibit D shall be written by responsible insurance companies
authorized to do business in the State of California and with a general
policyholder rating of not less than “A-” and financial rating of not less than
“VIII” in the most current Best’s Insurance Report.  Any insurance required of
Tenant may be furnished by Tenant under any blanket policy carried by it or
under a separate policy.  A true and exact copy of each paid up policy
evidencing the insurance (appropriately authenticated by the insurer) or a
certificate of insurance, certifying that the policy has been issued, provides
the coverage required by this Exhibit D and contains the required provisions,
together with endorsements acceptable to Landlord evidencing the waiver of
subrogation and additional insured provisions required below, shall be delivered
to Landlord prior to the date Tenant is given the right of possession of the
Premises.  Proper evidence of the renewal of any insurance coverage shall also
be delivered to Landlord not less than thirty (30) days prior to the expiration
of the coverage.  Landlord may at any time, and from time to time, inspect
and/or copy any and all insurance policies required by this Lease.

5.             Each policy evidencing insurance required to be carried by Tenant
pursuant to this Exhibit D shall contain the following provisions and/or clauses
satisfactory to Landlord:  (i) with respect to Tenant’s commercial general
liability insurance, a provision that the policy and the coverage provided shall
be primary and that any coverage carried by Landlord shall be noncontributory
with respect to any policies carried by Tenant, together with a provision
including Landlord, the Additional Insureds identified in Item 11 of the Basic
Lease Provisions, and any other parties in interest designated by Landlord, as
additional insureds; (ii) except with respect to Tenant’s commercial general
liability insurance, a waiver by the insurer of any right to subrogation against
Landlord, its agents, employees, contractors and representatives which arises or
might arise by reason of any payment under the policy or by reason of any act or
omission of Landlord, its agents, employees, contractors or representatives; and
(iii) a provision that the insurer will not cancel or change the coverage
provided by the policy without first giving Landlord thirty (30) days prior
written notice.

1


--------------------------------------------------------------------------------


6.             In the event that Tenant fails to procure, maintain and/or pay
for, at the times and for the durations specified in this Exhibit D, any
insurance required by this Exhibit D, or fails to carry insurance required by
any governmental authority, Landlord may at its election procure that insurance
and pay the premiums, in which event Tenant shall repay Landlord all sums paid
by Landlord, together with interest at the maximum rate permitted by law and any
related costs or expenses incurred by Landlord, within ten (10) days following
Landlord’s written demand to Tenant.

NOTICE TO TENANT:  IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

2


--------------------------------------------------------------------------------


EXHIBIT E


RULES AND REGULATIONS

This Exhibit sets forth the rules and regulations governing Tenant’s use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof.  In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control.

1.             Tenant shall not place anything or allow anything to be placed
near the glass of any window, door, partition or wall, which may appear
unsightly from outside the Premises.

2.             The walls, walkways, sidewalks, entrance passages, elevators,
stairwells, courts and vestibules shall not be obstructed or used for any
purpose other than ingress and egress of pedestrian travel to and from the
Premises, and shall not be used for smoking, loitering or gathering, or to
display, store or place any merchandise, equipment or devices, or for any other
purpose.  The walkways, sidewalks, entrance passageways, courts, vestibules and
roof are not for the use of the general public and Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence in the judgment of the Landlord shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities.  Smoking is
permitted outside the building and within the project only in areas designated
by Landlord.  No tenant or employee or invitee or agent of any tenant shall be
permitted upon the roof of the Building without prior written approval from
Landlord.

3.             No awnings or other projection shall be attached to the outside
walls of the Building.  No security bars or gates, curtains, blinds, shades or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Premises without the prior written consent of Landlord.  Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the express written consent of Landlord.

4.             Tenant shall not mark, nail, paint, drill into, or in any way
deface any part of the Premises or the Building except to affix standard
pictures or other wall hangings on the interior walls of the premises so long as
they are not visible from the exterior of the building.  Tenant shall not lay
linoleum, tile, carpet or other similar floor covering so that the same shall be
affixed to the floor of the Premises in any manner except as approved by
Landlord in writing.  The expense of repairing any damage resulting from a
violation of this rule or removal of any floor covering shall be borne by
Tenant.

5.             The toilet rooms, urinals, wash bowls and other plumbing
apparatus shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein.  Any pipes or tubing used by Tenant to transmit water to an appliance
or device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or invitees, caused it.

6.             Landlord shall direct electricians as to the manner and location
of any future telephone wiring.  No boring or cutting for wires will be allowed
without the prior consent of Landlord.  The locations of the telephones, call
boxes and other office equipment affixed to the Premises shall be subject to the
prior written approval of Landlord.

7.             The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the permitted
use of the Premises.  No exterior storage shall be allowed at any time without
the prior written approval of Landlord.  The Premises shall not be used for
cooking or washing clothes without the prior written consent of Landlord, or for
lodging or sleeping or for any immoral or illegal purposes.

8.             Tenant shall not make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph, noise, or otherwise.  Tenant shall
not use, keep or permit to be used, or kept, any foul or obnoxious gas or
substance in the Premises or permit or suffer the Premises to be used or
occupied in any manner offensive or objectionable to Landlord or other occupants
of this or neighboring buildings or premises by reason of any odors, fumes or
gases.

9.             No animals, except for seeing eye dogs, shall be permitted at any
time within the Premises.

10.           Tenant shall not use the name of the Building or the Project in
connection with or in promoting or advertising the business of Tenant, except as
Tenant’s address, without the written consent of Landlord.  Landlord shall have
the right to prohibit any advertising by any Tenant which, in Landlord’s
reasonable opinion, tends to impair the reputation of the Project or its
desirability for its intended uses, and upon written notice from Landlord any
Tenant shall refrain from or discontinue such advertising.

11.           Canvassing, soliciting, peddling, parading, picketing,
demonstrating or otherwise engaging in any conduct that unreasonably impairs the
value or use of the Premises or the Project are prohibited and each Tenant shall
cooperate to prevent the same.  Landlord shall have full and absolute authority
to regulate or prohibit the

1


--------------------------------------------------------------------------------


entrance to the Premises of any vendor, supplier, purveyor, petitioner,
proselytizer or other similar person if, in the good faith judgment of Landlord,
such person will be involved in general solicitation activities, or the
proselytizing, petitioning, or disturbance of other tenants or their customers
or invitees, or engaged or likely to engage in conduct which may in Landlord’s
opinion distract from the use of the Premises for its intended purpose. 
Notwithstanding the foregoing, Landlord reserves the absolute right and
discretion to limit or prevent access to the Buildings by any food or beverage
vendor, whether or not invited by Tenant, and Landlord may condition such access
upon the vendor’s execution of an entry permit agreement which may contain
provisions for insurance coverage and/or the payment of a fee to Landlord.

12.           No equipment of any type shall be placed on the Premises which in
Landlord’s opinion exceeds the load limits of the floor or otherwise threatens
the soundness of the structure or improvements of the Building.

13.           Regular building hours of operation are from 6:00 AM to 6:00 PM
Monday through Friday and 9:00 AM to 1:00 PM on Saturday.  No air conditioning
unit or other similar apparatus shall be installed or used by any Tenant without
the prior written consent of Landlord.

14.           The entire Premises, including vestibules, entrances, parking
areas, doors, fixtures, windows and plate glass, shall at all times be
maintained in a safe, neat and clean condition by Tenant.  All trash, refuse and
waste materials shall be regularly removed from the Premises by Tenant and
placed in the containers at the locations designated by Landlord for refuse
collection.  All cardboard boxes must be “broken down” prior to being placed in
the trash container.  All styrofoam chips must be bagged or otherwise contained
prior to placement in the trash container, so as not to constitute a nuisance. 
Pallets must be immediately disposed of by tenant and may not be disposed of in
the Landlord provided trash container or enclosures.  Pallets may be neatly
stacked in an exterior location on a temporary basis (no longer than 5 days) so
long as Landlord has provided prior written approval.  The burning of trash,
refuse or waste materials is prohibited.

15.           Tenant shall use at Tenant’s cost such pest extermination
contractor as Landlord may direct and at such intervals as Landlord may require.

16.           All keys for the Premises shall be provided to Tenant by Landlord
and Tenant shall return to Landlord any of such keys so provided upon the
termination of the Lease.  Tenant shall not change locks or install other locks
on doors of the Premises, without the prior written consent of Landlord.  In the
event of loss of any keys furnished by Landlord for Tenant, Tenant shall pay to
Landlord the costs thereof.  Upon the termination of its tenancy, Tenant shall
deliver to Landlord all the keys to lobby(s), suite(s) and telephone &
electrical room(s) which have been furnished to Tenant or which Tenant shall
have had made.

17.           No person shall enter or remain within the Project while
intoxicated or under the influence of liquor or drugs.  Landlord shall have the
right to exclude or expel from the Project any person who, in the absolute
discretion of Landlord, is under the influence of liquor or drugs.

18.           The moving of large or heavy objects shall occur only between
those hours as may be designated by, and only upon previous written notice to,
Landlord, and the persons employed to move those objects in or out of the
Building must be reasonably acceptable to Landlord.  Without limiting the
generality of the foregoing, no freight, furniture or bulky matter of any
description shall be received into or moved out of the lobby of the Building or
carried in the elevator.

19.           Tenant shall not install equipment, such as but not limited to
electronic tabulating or computer equipment, requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease without prior written consent of Landlord.

20.           Landlord may from time to time grant other tenants of the project
individual and temporary variances from these Rules, provided that any variance
does not have a material adverse effect on the use and enjoyment of the Premises
by Tenant.

21.           Landlord reserves the right to amend or supplement the foregoing
Rules and Regulations and to adopt and promulgate additional rules and
regulations applicable to the Premises.  Notice of such rules and regulations
and amendments and supplements thereto, if any, shall be given to the Tenant.

2


--------------------------------------------------------------------------------


EXHIBIT X

INDUSTRIAL WORK LETTER

DOLLAR ALLOWANCE

(Competitive Bid)

The tenant improvement work to be contracted for by Landlord hereunder (“Tenant
Improvement Work”) shall consist of the design and construction of all tenant
improvements (“Tenant Improvements”), including work in place as of the date
hereof, required for the Premises pursuant to the approved final Working
Drawings and Specifications (as hereinafter defined).  All of the Tenant
Improvement Work shall be performed by the “TI Contractor” selected by Landlord
and in accordance with the procedures and requirements set forth below.

I.              ARCHITECTURAL AND CONSTRUCTION PROCEDURES.

A.                                     Prior to the execution of this Lease,
Tenant and Landlord have approved a preliminary plan for the Premises last
revised March 26, 2007 (the “Preliminary Plan”), prepared by Beck Martin &
Associates (“Tenant’s Architect”).  The Preliminary Plan includes Landlord’s
building standard tenant improvements, materials and specifications for the
Project as set forth in Schedule I attached hereto (“Building Standard
Improvements”), except for changes and additions specifically noted on the
Preliminary Plan (any such addition or variation from the Standard Improvements
shall be referred to herein as a (“Non-Standard Improvement”).

B.                                       Not later than three (3) weeks from and
after the full execution and delivery of this Lease, Tenant’s Architect shall
prepare and shall deliver to Landlord working drawings and specifications
(“Working Drawings and Specifications”) based on the approved Preliminary Plan. 
Tenant’s Architect shall use TKSC for the mechanical and plumbing engineering
and K1 for the electrical engineering for purposes of preparing the Working
Drawings and Specifications.  Landlord shall have ten (10) business days from
the receipt thereof to approve or disapprove the Working Drawings and
Specifications.  Landlord shall not unreasonably withhold or delay its approval,
and any disapproval or requested modification shall be limited to items not
consistent with the approved Preliminary Plan.  Should Landlord disapprove the
Working Drawings and Specifications, such disapproval shall be accompanied by
specific reasons for disapproval and a detailed list of requested revisions. 
Any revision reasonably requested by Landlord shall be incorporated into a
revised set of Working Drawings and Specifications within ten (10) business days
following receipt by Tenant’s Architect.  Tenant’s or Tenant’s Architect’s
failure to comply in a timely manner with any of the requirements of this
paragraph shall constitute a Tenant Delay as defined below.

C.                                       Landlord shall submit the Work Drawings
and Specifications to a competitive bidding process involving at least three (3)
licensed and reputable general contractors; and Landlord shall request that KPRS
Construction Services, Inc. be one of such bidders.  If requested in writing by
Tenant, Landlord shall provide copies of the bid responses to Tenant.  After
adjustments for any inconsistent assumptions to reflect an “apples to apples”
comparison, Landlord shall select the lowest qualified bidder and that bid so
selected shall be referred to as the “Bid Amount”.  In the event Landlord
selects other than the lowest bidder, it shall do so based on commercially
reasonable factors which it shall demonstrate to Tenant.  Upon selection of the
bidder, Landlord shall prepare a final cost estimate for the Completion Cost of
Tenant Improvement Work which shall include the Bid Amount (the “Final Cost
Estimate”), and shall enter into a “lump sum” or “fixed price” construction
contract in the Bid Amount with the chosen contractor (the “TI Contractor”) for
construction of the Tenant Improvements in accordance with the approved and
final Working Drawings and Specifications for the Bid Amount (“TI Contract”).

D.                                      In the event that Tenant requests in
writing a revision to the Working Drawings and Specifications (“Change”), and
Landlord so approves such Change as provided in Section I.E below, Landlord
shall advise Tenant by written change order as soon as is practical of any
increase in the Completion Cost and/or any Tenant Delay such Change would
cause.  Tenant shall approve or disapprove such change order and Tenant Delay,
if any, in writing within two (2) days following Tenant’s receipt of such change
order.  If Tenant approves any such change order, Landlord, at its election, may
either (i) require as a condition to the effectiveness of such change order that
Tenant pay the increase in the Completion Cost attributable to such change order
concurrently with delivery of Tenant’s approval of the change order, or (ii)
defer Tenant’s payment of such increase until the date ten (10) days after
delivery of invoices for same, provided however, that the Tenant Contribution
must in any event be paid in full prior to Tenant’s commencing occupancy of the
Premises.  If Tenant disapproves any such change order, Tenant shall nonetheless
be responsible for the reasonable architectural and/or planning fees incurred in
preparing such change order.  Landlord shall have no obligation to interrupt or
modify the Tenant Improvement Work pending Tenant’s approval of a change order,
but if Tenant fails to timely approve a change order, Landlord may (but shall
not be required to) suspend the applicable Tenant Improvement Work, in which
event any related critical path delays because of such suspension shall
constitute Tenant Delays hereunder.

E.                                        Landlord may consent in writing, in
its sole and absolute discretion, to Tenant’s request for a Change, including
any modification of a Standard Improvement to a Non-Standard Improvement in the
Preliminary Plan or any other modification of the Working Drawings and
Specifications, if requested

1


--------------------------------------------------------------------------------


in writing by Tenant.  In addition, Landlord agrees that it shall not
unreasonably withhold its consent to Tenant’s requested Changes to previously
approved Non-Standard Improvements, unless Landlord determines, in its sole and
absolute discretion, that such requested Change to the Non-Standard Improvements
(i) is of a lesser quality than the Non-Standard Improvements previously
approved by Landlord, (ii) fails to conform to applicable governmental
requirements, (iii) would result in the Premises requiring building services
beyond the level normally provided to other tenants, (iv) would delay
construction of the Tenant Improvements and Tenant declines to accept such delay
in writing as a Tenant Delay, (v) interferes in any manner with the proper
functioning of, or Landlord’s access to, any mechanical, electrical, plumbing or
HVAC systems, facilities or equipment in or serving the Building,  or (vi) would
have an adverse aesthetic impact to the Premises or cause additional expenses to
Landlord in reletting the Premises.  Unless Landlord otherwise agrees in
writing, in its sole and absolute discretion:  (a) the cost of any Non-Standard
Improvements shall be part of Tenant’s Contribution (as hereinafter defined),
and (b) all Standard Tenant Improvements and Non-Standard Improvements shall
become the property of Landlord and shall be surrendered with the Premises at
the end of the Term; except that Landlord may, by notice to Tenant given at the
time of Landlord’s consent to any Change, require Tenant either to remove all or
any of the Non-Standard Improvements approved by way of such Change, to repair
any damage to the Premises or the Common Area arising from such removal, and to
replace such Non-Standard Improvements with the applicable Building Standard, or
to reimburse Landlord for the reasonable cost of such removal, repair and
replacement upon demand.  Any such removals, repairs and replacements by Tenant
shall be completed by the Expiration Date, or sooner termination of this Lease. 
Notwithstanding the foregoing, Tenant shall have no obligation to restore any
portion of the Tenant Improvements which are described in the approved
Preliminary Plan.  Notwithstanding the foregoing, Landlord and Tenant agree that
the following components of the Tenant Improvements shall in all events become
the property of Landlord and shall be surrendered with the Premises at the end
of the Term: boardroom cabinets, ESD flooring, boardroom light cove,
manufacturing fencing and the split-unit for the server room.

F.                                        Notwithstanding any provision in the
Lease to the contrary, and not by way of limitation of any other rights or
remedies of Landlord, if Tenant fails to comply with any of the time periods
specified in this Work Letter, fails otherwise to approve or reasonably
disapprove any submittal within the time period specified herein for such
response (or if no time period is so specified, within five (5) days following
Tenant’s receipt thereof), fails to cause the Tenant’s Architect to prepare and
deliver the Working Drawings and Specifications within the time provided, fails
to timely deliver the Tenant’s Contribution as required hereunder, requests any
Changes, furnishes inaccurate or erroneous specifications or other information,
or otherwise delays in any manner the completion of the Tenant Improvements
(including without limitation by specifying materials that are not readily
available) or the issuance of an occupancy certificate (any of the foregoing
being referred to in this Lease as a “Tenant Delay”), then Tenant shall bear any
resulting additional construction cost or other expenses, and the Commencement
Date of this Lease shall be deemed to have occurred for all purposes, including
without limitation Tenant’s obligation to pay rent, as of the date Landlord
reasonably determines that it would have been able to deliver the Premises to
Tenant but for the collective Tenant Delays.  Should Landlord determine that the
Commencement Date should be advanced in accordance with the foregoing, it shall
so notify Tenant in writing.  Landlord’s determination shall be conclusive
unless Tenant notifies Landlord in writing, within five (5) days thereafter, of
Tenant’s election to contest same by arbitration pursuant to Paragraph IV
below.  Pending the outcome of such arbitration proceedings, Tenant shall make
timely payment of all rent due under this Lease based upon the Commencement Date
set forth in the aforesaid notice from Landlord.

G.                                       Landlord shall permit Tenant and its
agents to enter the Premises prior to the Commencement Date of the Lease in
order that Tenant may install fixtures, furniture and cabling through Tenant’s
own contractors prior to the Commencement Date.  Any such work shall be subject
to Landlord’s prior written approval, and shall be performed in a manner and
upon terms and conditions and at times satisfactory to Landlord’s
representative.  The foregoing license to enter the Premises prior to the
Commencement Date is, however, conditioned upon Tenant’s contractors and their
subcontractors and employees working in harmony and not interfering with the
work being performed by Landlord as determined by Landlord in Landlord’s sole
and absolute discretion.  If at any time that entry shall cause disharmony or
interfere with the work being performed by Landlord as defined by Landlord in
Landlord’s sole and absolute discretion, this license may be withdrawn by
Landlord upon twenty-four (24) hours written notice to Tenant.  That license is
further conditioned upon the compliance by Tenant’s contractors with all
requirements imposed by Landlord on third party contractors, including without
limitation the maintenance by Tenant and its contractors and subcontractors of
workers’ compensation and public liability and property damage insurance in
amounts and with companies and on forms satisfactory to Landlord, with
certificates of such insurance being furnished to Landlord prior to proceeding
with any such entry.  The entry shall be deemed to be under all of the
provisions of the Lease except as to the covenants to pay rent.  Landlord shall
not be liable in any way for any injury, loss or damage which may occur to any
such work being performed by Tenant, the same being solely at Tenant’s risk.  In
no event shall the failure of Tenant’s contractors to complete any work in the
Premises extend the Commencement Date of this Lease beyond the date that
Landlord has completed its Tenant Improvement Work and tendered the Premises to
Tenant.

H.                                      Tenant hereby designates Terry Quinn
(“Tenant’s Construction Representative”), Telephone No. (949) 435-0025, as its
representative, agent and attorney-in-fact for all matters related to the Tenant
Improvement Work, including but not by way of limitation, for purposes of
receiving notices,

2


--------------------------------------------------------------------------------


approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given directly by Tenant.  The foregoing authorization is intended to provide
assurance to Landlord that it may rely upon the directives and decision making
of the Tenant’s Construction Representative with respect to the Tenant
Improvement Work and is not  intended to limit or reduce Landlord’s right to
reasonably rely upon any decisions or directives given by other officers or
representatives of Tenant.   Tenant may amend the designation of its Tenant’s
Construction Representative(s) at any time upon delivery of written notice to
Landlord.

II.            COST OF TENANT IMPROVEMENTS

A.                                   Landlord shall complete, or cause to be
completed, the Tenant Improvements, at the construction cost shown in the Final
Cost Estimate (subject to increases for Landlord approved Changes and as
otherwise provided in this Work Letter), in accordance with final Working
Drawings and Specifications approved by both Landlord and Tenant.

B.                                     Landlord shall pay up to Five Hundred
Sixteen Thousand Ninety-Six Dollars ($526,096.00), based on $18.00 per rentable
square foot of the Premises (“Landlord’s Maximum Contribution”), of the final
“Completion Cost” (as defined below), but applicable only to “Building Standard
Improvements” (as defined below).   Tenant acknowledges that the Landlord’s
Maximum Contribution is intended only as the maximum amount Landlord will pay
toward Building Standard Improvements, and not by way of limitation, any
partitions, modular office stations, fixtures, cabling, furniture and equipment
requested by Tenant are not included in Building Standards and are in no event
subject to payment as part of Landlord’s Contribution.  In the event the sum of
the cost of the Building Standard Improvements  for the Tenant Improvements is
less than the Landlord’s Maximum Contribution, Landlord’s actual contribution
toward the Completion Cost (“Landlord’s Contribution”) shall equal such lesser
amount, and Tenant shall have no right to receive any credit, refund or
allowance of any kind for any unused portion of the Landlord’s Maximum
Contribution nor shall Tenant be allowed to make revisions to an approved
Preliminary Plan, Working Drawings and Specifications or request a Change in an
effort to apply any unused portion of Landlord’s Maximum Contribution.  In
addition to the Landlord’s Maximum Contribution, Landlord shall reimburse
Tenant’s Architect in the amount of Two Thousand Eight Hundred Sixty-Seven
Dollars ($2,867.00) for the cost of one (1) test fit plan for the Tenant
Improvement Work, within thirty (30) days following invoicing from Tenant’s
Architect.

C                                        Tenant shall pay all Completion Costs
attributable to Non-Standard Improvements (“Non-Standard Improvement Costs”),
including, but not by way of limitation: (i) costs for each variance or upgrade
which increases the cost of a Building Standard Improvement, and (ii) the entire
cost of any improvements or work which are additions (as opposed to variances or
upgrades) to the Standard Improvements (e.g., supplemental or back-up power or
HVAC, extra finishes or millwork or partitions).  In addition, Tenant shall pay
all Completion Costs attributable to any Changes requested by the Tenant, any
costs due to inaccurate or incomplete Programming Information and the amount, if
any, by which aggregate costs for the Building Standard Improvements exceeds the
Maximum Landlord Contribution.  The amounts to be paid by Tenant for the Tenant
Improvements pursuant to this Section II.C. are sometimes cumulatively referred
to herein as the “Tenant’s Contribution”.

D.                                    The “Completion Cost” shall mean all costs
of Landlord in completing the Tenant Improvements in accordance with the
approved Working Drawings and Specifications, including but not limited to the
following:  (i) payments to Tenant’s Architect to prepare the Preliminary Plan
and the Working Drawings and Specifications in an amount not to exceed $1.20 per
rentable square foot of the Premises, (ii) payments made to engineers,
contractors, subcontractors and other third party consultants in the performance
of the work, (iii) salaries and fringe benefits of persons, if any, in the
direct employ of Landlord performing any part of the construction work, (iv)
permit fees and other sums paid to governmental agencies, and (v) costs of all
materials incorporated into the work or used in connection with the work.  The
Completion Cost shall also include an administrative/supervision fee to be paid
to Landlord or to Landlord’s management agent in the amount of five percent (5%)
of the Completion Cost.  Except for payments to Tenant’s Architect, unless
expressly authorized in writing by Landlord, the Completion Cost shall not
include (and no portion of the Landlord Contribution shall be paid for) any
costs incurred by Tenant, including without limitation, any costs for space
planners, managers, advisors or consultants retained by Tenant in connection
with the Tenant Improvements.

E.                                      Prior to start of construction of the
Tenant Improvements, Tenant shall pay to Landlord eighty percent (80%) of the
amount of the Tenant’s Contribution set forth in the Final Cost Estimate (once
approved by Tenant).  The remainder of the Tenant’s Contribution shall be due
and payable on or before the Commencement Date of this Lease.  If the actual
Completion Cost of the Tenant Improvements is greater than the Final Cost
Estimate because of Changes, modifications or extras not reflected on the
approved Working Drawings and Specifications, or because of Tenant Delays, then
Tenant shall pay all such additional costs within ten (10) days after written
demand for same.  The balance of any sums not otherwise paid by Tenant shall be
due and payable on or before the Commencement Date of this Lease.  If Tenant
defaults in the payment of any sums due under this Work Letter, Landlord shall
(in addition to all other remedies) have the same rights as in the case of
Tenant’s failure to pay rent under the Lease, including, without limitation, the
right to terminate this Lease and recover damages from Tenant and/or to charge a
late payment fee and to collect interest

3


--------------------------------------------------------------------------------


on delinquent payments, and Landlord may (but shall not be required to) suspend
the Tenant Improvement Work following such default, in which event any delays
because of such suspension shall constitute Tenant Delays hereunder.

III.           LANDLORD’S IMPROVEMENTS.

Landlord shall, at Landlord’s sole cost and expense and not as part of the
Landlord’s Contribution, construct the following improvements in the Premises
concurrently with the Tenant Improvement Work (the “Landlord’s Work”):

i)                                         Any code required upgrades to the
Building’s fire-life safety system, provided such upgrades are not triggered by
Tenant’s Non-Standard Improvements and/or by Changes requested by Tenant;

ii)                                      The upgrade of existing electrical
service from 600 amps up to 1,000 amps in the Building;

iii)                                   Any code required upgrades to the
existing electrical, lighting and ceiling systems in the Building, provided such
upgrades are not triggered by Tenant’s Non-Standard Improvements and/or by
Changes requested by Tenant; and

iv)                                  Any costs incurred due to access
requirements of the Americans with Disabilities Act (or similar federal, state,
or local requirements) triggered by the Tenant Improvement Work, including but
not limited to costs required for path of travel, parking, and restrooms,
provided such costs are not triggered by Tenant’s Non-Standard Improvements
and/or by Changes requested by Tenant.

In addition, the Landlord’s Work shall include recreating the mechanical and
electrical as-built plans for the Building as shall be required for purposes of
the Working Drawings and Specifications.

IV.                                 DISPUTE RESOLUTION

A.                                   All claims or disputes between Landlord and
Tenant arising out of, or relating to, this Work Letter shall be decided by the
JAMS/ENDISPUTE (“JAMS”), or its successor, with such arbitration to be held in
Orange County, California, unless the parties mutually agree otherwise.  Within
ten (10) business days following submission to JAMS, JAMS shall designate three
arbitrators and each party may, within five (5) business days thereafter, veto
one of the three persons so designated.  If two different designated arbitrators
have been vetoed, the third arbitrator shall hear and decide the matter. If less
than two (2) arbitrators are timely vetoed, JAMS shall select a single
arbitrator from the non-vetoed arbitrators originally designated by JAMS, who
shall hear and decide the matter.  Any arbitration pursuant to this section
shall be decided within thirty (30) days of submission to JAMS.  The decision of
the arbitrator shall be final and binding on the parties.  In no event shall the
arbitrator be empowered or authorized to award consequential or punitive damages
(including any award for lost profit or opportunity costs or loss or
interruption of business or income).  All costs associated with the arbitration
shall be awarded to the prevailing party as determined by the arbitrator.

B.                                     Notice of the demand for arbitration by
either party to the Work Letter shall be filed in writing with the other party
to the Work Letter and with JAMS and shall be made within a reasonable time
after the dispute has arisen.  The award rendered by the arbitrator shall be
final, and judgment may be entered upon it in accordance with applicable law in
any court having jurisdiction thereof.  Except by written consent of the person
or entity sought to be joined, no arbitration arising out of or relating to this
Work Letter shall include, by consolidation, joinder or in any other manner, any
person or entity not a party to the Work Letter unless (1) such person or entity
is substantially involved in a common question of fact or law, (2) the presence
of such person or entity is required if complete relief is to be accorded in the
arbitration, or (3) the interest or responsibility of such person or entity in
the matter is not insubstantial.

C.                                     The agreement herein among the parties to
arbitrate shall be specifically enforceable under prevailing law.   The
agreement to arbitrate hereunder shall apply only to disputes arising out of, or
relating to, this Work Letter, and shall not apply to other matters of dispute
under the Lease except as may be  expressly provided in the Lease.

4


--------------------------------------------------------------------------------


CAMPUS OFFICE GENERIC SPECIFICATION

THE IRVINE COMPANY

Tenant Improvement / Interior Construction Outline Specifications

(By Tenant/Tenant Allowance)

 

Tenant Standard General

 

 

Office:

CARPET
Direct glue, from one of the following options: Designweave — Z6354 Tempest
Esq.:
a)   553 Steel Wool
b)   773 Melba Toast
c)   575 Silver Smoke
d)   535 Dolphin
e)   454 Denim



Designweave — Z6356 Techno:
a)   336 Lido
b)   252 Topaz
c)   518 Night Sky
d)   997 Silver Plum
e)   496 Galactic

 

 

 

VINYL COMPOSITION TILE (VCT)

 

 

12x12 VCT Armstrong Standard Excelon, from the following options:

 

a)   51803 Pearl White
b)   51899 Cool White

c)   51908 Pewter
d)   51899 Cool White

 

 

 

PAINT / WALLS
5/8” gypsum drywall on 2-1/2” x 25 ga. metal studs, floor to ceiling
construction, no walls shall penetrate the grid unless required by code. All
walls shall be straight, and parallel to building perimeter walls. All offices
and rooms shall be constructed of a standard size and tangent to a building
shell or core wall. Paint finish, one standard color to be Benjamin Moore AC-40,
Glacier White, flat finish.

 

 

 

BASE
2-1/2”Burke rubber base color: Pearl 137P, straight at cut pile carpet, coved at
resilient flooring and loop carpet.

 

 

 

RUBBER TRANSITION STRIP
Transition strip between carpet and resilient flooring to be Burke #150, color:
to match adjacent V.C.T.

 

 

 

PLASTIC LAMINATE
Plastic laminate color at millwork to be Nevamar “Smoky White”, Textured
#S-7-27T.

 

 

 

CEILING
2x4 USG Radar Illusions #2842 grid and scored tile on 9/16” T-bar grid.
Continuous grid throughout.

 

 

 

PERIMETER WALLS
Furring, 25 ga. metal studs with 5/8” gypsum drywall, with batt insulation.

 

 

 

LIGHTING
2X4 fluorescent, 3-lamp energy saving ballast, 18-cell parabolic lens fixture.

 

 

 

DOORS
1-3/4” solid core, 3’’-0” x 8’-10”, plain sliced white oak, Western Integrated
clear anodized aluminum frames, Schlage “D” series “Sparta” latchset hardware,
dull chrome finish.

 

 

 

OFFICE SIDELITES
All interior offices to have sidelite glazing adjacent to office entry door. 2’
wide x door height, Western Integrated clear anodized aluminum frame integral to
door frame with clear tempered glass.

 

 

 

Schedule I


--------------------------------------------------------------------------------


 

 

 

WINDOW COVERINGS
Vertical blinds: Mariak Industries PVC blinds at building perimeter windows,
Model M-3000, Color: Light Grey.

 

 

Tenant Standard

 

Mechanical:

HVAC
Interior and Exterior zone VAV boxes shall be connected to the main supply air
loop. Exterior zone VAV boxes shall be provided with single-row hot water reheat
coil.

Air distribution downstream of VAV boxes shall be provided complete with
ductwork, 2’x2’ perforated face ceiling diffusers, 2’x2’ perforated return air
grilles and air balance.

Pneumatic thermostats with blank white cover shall be provided for each zone.
Thermostats shall be located adjacent to light switch at 48” above finished
floor.

Exterior corner spaces with more than one exposure shall be provided with a
separate zone.

Conference Room (or Training Room) 20’x13’ or larger shall be provided with a
separate zone.

Exterior zone shall be limited to a single exposure and a maximum of 750 to 1000
square feet.

Interior zone shall be limited to a maximum of 2000 square feet.

 

 

 

FIRE PROTECTION
Pendant satin chrome plated, recessed heads, adjustable canopies, minimum K
factor to be 5.62, located at center of scored ceiling tile. Ceiling drops from
shell supply loop.

 

 

Tenant Standard

 

Electrical:

ELECTRICAL SYSTEM
277/480 volt, three phase, four wire metered distribution section added to main
service at Main Electrical Room.

Electrical tenant distribution capacity suitable for 22 watts per s.f. to
accommodate HVAC, lighting, data processing, computer loads and convenience
outlets.

Tenant Electrical Room, located within the lease space, to include 270/480 volt
and 120/208 volt panels, transformer, lighting control panel, as required.

 

 

 

LIGHTING
Double switch per Title 24, paired in double gang box, Leviton “Decora” white
plastic coverplate, 42” AFF to switch centerline. Provide occupancy sensors as
required by code. 2x4 fluorescent light fixtures, 3-lamp energy saving ballast,
18-cell parabolic lens fixture based upon one (1) fixture per 80 square feet.

Exit signs: Internally illuminated, white sign face with green text.

 


--------------------------------------------------------------------------------


 

 



OUTLETS
Power: 15-amp 125-volt specification grade duplex receptacle mounted vertically,
18” AFF to centerline, white plastic coverplate. Feeds to systems furniture by
Tenant to be via walls, furred columns or ceiling J-box. Power poles and
furniture by Tenant. Ratio of one (1) feed per eight (8) workstations. Assumes
four (4) circuits, eight (8) wire configuration of systems furniture.

Telephone/Data: Single gang box with mud ring and pull string, mounted
vertically, 18” AFF to centerline, Cover plate by telephone and/or cabling
company. Teflon cable by tenant.

One (1) empty 2” conduit to be routed from Tenant’s Server Room, 4x8 backboard
to building main telephone backboard.

 

 

Tenant Standard

 

Warehouse/Shipping and Receiving:

FLOORS
Sealed concrete.

 

 

 

WALLS
5/8” gypsum wallboard standard partition. Paint to match Benjamin Moore AC-40
Glacier White; rated partition at occupancy separation as required by code.

 

 

 

CEILING
Exposed structure, non-painted.

 

 

 

WINDOWS
None

 

 

 

ACCESS
7’-6” H x 7’-6” W glazed service doors. Glazing is bronze reflective glass.

 

 

 

HVAC
None

 

 

 

PLUMBING
Single accommodation restroom, if required.

Sheet vinyl flooring to be Armstrong Classic Corlon “Seagate” #86526 Oyster,
with Smooth White FRP panel wainscot to 48” high. Painted walls and ceiling to
be Benjamin Moore AC-40 Glacier White, semi-gloss finish.

 

 

 

LIGHTING
Chain hung florescent strip fixtures.

 

 

 

OTHER ELECTRICAL
Convenience outlets; surface mounted at exposed concrete walls.

 

 

 

SECURITY
Lockable doors.

 


--------------------------------------------------------------------------------


 

THE IRVINE COMPANY

Spectrum 6

[G100771KI27I001.JPG]

EXHIBIT Y

 


--------------------------------------------------------------------------------